 I)D C[ISIO)NS OF NA-I'I(NAL LABOR RELATIONS BOARDIAdvanced Mining Group, Div. of Republic Corp.,Lucerne Facility and United Steelworkers ofAmerica, AFL-CIO-CLC. Cases 6-CA- 13171,6-CA-13425, and 6-RC-8700February 25, 1982DECISION AND ORDERBY CHAIRMAN VAN 1)E WATER ANDMEMBFRS FANNING AND HUNTI'EROn July 10, 1981, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief,' and the GeneralCounsel filed an answering brief in response to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions:' of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4Respondent has requcsted oral argunerll This request is herebydenied as the record, the exceptions, and the briefs adequately present Ihheissues and the positions of the parties2 Respondent has excepted to certaill credibility findings made by theAdministrative Laws Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of' the relevant evidence con-vinces us that the resolutions are incorrect Standard Drv, ball Products.Inc., 91 Nl RB 544 (1950), enfd 188 F.2d 3h2 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings3 We agree with the Administratise L asw Judge that Respondent bhy isconduct throughout the organizational campaign led employees to hbe-lieve that all antiunion employee group, "SCAB," was acting otn Re-spondent's behalf and with Respondenlt's approval InI additioin to thefacts set forth by the Administrative lIaw Judge, we further note that Re-spondent asked employees to join SCAB. Also, Respondent permittedSCAB members to use worktime to solicit tother employees to join theantiunion campaign and vote against the Utniion Respondent prlovided"VOTE NO" buttons to SCAB members and Respondent's supervisorsand agents then oibserved SCAB members distribute the 'VOTF N()"buttonis on worktime SCAB members prepared antiunion material andliterature on company time and equipment. anld Respondent permittedSCAB members to distribute antiunioin material ton \worktime. Finally, wenote that even if the conduct engaged in by SCAB was not attributableto Respondent, the number and coercive nature of Respondent's otherunfair labor practices are sufficiently ioutrageous and pervasive to necessi-tate the issuance of a bargaining orderIn concluding that the Union represented aI majority of employees inthe unit, Chairman Van de Water finds it unnecessary to rely ion the au-thorization card of employee PetersonI In his recommended Order and Notice, the Administralise LawssJudge provided that Respondent shall cease and desist from "in anly likeor related manner" interfering with, restraining, or coercing employtees illthe exercise of their protected Sec 7 rights. Horever, in light of our De-cision in IHickmorr Foods. Inc., 242 NLRB 1357 (1979), the Order andnotice should be broadened to read "in any tother nanner" because wehave found that Respondent engaged in egregious and widespread mis-conduct which demonstrated a general disregard for its employees' fun-damental statutory rights260 NLRB No. 73ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Advanced Mining Group, Div. of Republic Corp.,Lucerne Facility, Lucerne Mines, Pennsylvania, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraph l(g):"(g) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNor ICI. To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WII.L NOT engage in surveillance of ouremployees' union activities or create the im-pression we are engaging in such surveillance.WE WILI. NOT coercively interrogate ouremployees about their union activities.WE WIl.L NOT threaten our employees withplant closure, loss of benefits, strikes, violence,layoffs, and other reprisals, if they chose theUnion, United Steelworkers of America,AFL-CIO-CLC, or any other labor organiza-tion, as their bargaining agent.WE WIL.l NOT promise and grant our em-ployees wage increases or other benefits inorder to discourage their support of the Union.WE WIll. NOT- discourage membership in theabove Union by discriminatorily refusing to re-instate employees to their former positionswhen they return from sick leave; by discri-minatorily laying off employees; by discrimina-torily refusing to recall employees; by discri-minatorily terminating future recall opportuni-ties for temporary employees; by discrimina-torily promoting and granting wage increasesto employees opposing union representation;and by discriminatorily refusing to promote486 ADVANCED MINING GRO()UPand grant wage increases to employees sup-porting the Union; or by otherwise discrimi-nating against our employees in regard to theirhire and tenure of employment or in regard toany condition of employment, because of theirunion activities.WI WILl NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act.WE Wit L NOT refuse to bargain collectivelywith the Union, United Steelworkers of Amer-ica, AFL-CIO-CLC, as the exclusive repre-sentative of our employees in the unit de-scribed below.WE Wi.L , upon request, bargain collectivelywith the Union, United Steelworkers of Amer-ica, AFL-CIO-CLC, as the exclusive bargain-ing agent in the unit described below and, if anunderstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All full-time and regular part-time produc-tion and maintenance employees employedby the Employer at its Lucerne Mines,Pennsylvania, facility, excluding all officeclerical employees,, technical employees,guards, professional employees, and supervi-sors as defined in the Act.WE WII.L offer employee Shank immediateand full reinstatement to the position of"tapper" which she was discriminatorilydenied or, if that position no longer exists, to asubstantially equivalent position; WE WILILoffer employee Roudebush the position of tem-porary supervisor, when such a position forwhich she is qualified becomes available; WEWILL offer temporary employees, Marsh, Ran-dolph, and Black temporary employment,when such positions for which they are quali-fied become available; and WE WILL make theabove employees whole for any loss of earn-ings which they may have suffered as a resultof our discrimination against them, as providedin the Board's Decision and Order.ADVANCED MINING GROUP, DIV. OFREPUBLIC CORP., LUCERNE FACILITYDECISIONSTATEMENT OF THE CASEFRANK H. ITKIN, Administrative Law Judge: Unfairlabor practice charges were filed in the above cases onFebruary 19, April 29, and May 7, 1980. Complaintswere issued on April 30 and June 13, 1980. The com-plaints were later amended and consolidated with pend-ing objections in the related representation proceeding.Hearings were conducted before me on the consolidatedunfair labor practice allegations and representation objec-tions in Indiana, Pennsylvania, on October 27, 28, 29,and 30, 1980. In brief, the General Counsel contends thatRespondent Employer-in resisting Charging PartyUnion's efforts to organize and represent an appropriateunit of Respondent's employees-violated Section8(a)(1), (3), and (5) of the National Labor Relations Actby, inter alia, engaging in surveillance of employee unionactivities; creating the impression of engaging in suchsurveillance; coercively interrogating employees abouttheir union activities; threatening employees with plantclosure, layoffs, loss of benefits, and other reprisals ifthey chose union representation; promising and grantingemployees wage increases and other benefits in order todiscourage union support; discriminating against employ-ee Irene Shank; discriminatorily terminating recall op-portunities for temporary employees Joan Marsh, ShirleyRandolph, and Sandra Black; and discriminatorily refus-ing to promote and grant a wage increase to employeeJudy Roudebush. The General Counsel and ChargingParty seek a bargaining order here. Respondent deniesthat it has engaged in the coercive and discriminatoryconduct as alleged and opposes the issuance of a bargain-ing order.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTI. THE UNFAIR IABOR PRACTICESRespondent is admittedly an employer engaged incommerce. The Union is admittedly a labor organization.During mid-November 1979, the Union initiated its driveto organize the production and maintenance employeesat Respondent's facility in Lucerne Mines, Pennsylvania.The Union filed a representation petition with theBoard's Regional Director for Region 6 on February II1,1980, and also requested recognition from Respondent.Respondent rejected the Union's request on February 12,1980. Subsequently, on April 18, 1980, a representationelection was conducted among the unit employees.'There were approximately 47 eligible voters. Of thevotes casted 18 votes were cast for the Union; 22 voteswere cast against the Union; and 4 votes were chal-lenged. The Union filed timely objections to Respond-ent's conduct allegedly affecting the results of the elec-tion.2The testimony and documentary evidence pertain-'It is undisputed that the following employees of Respondent consli-tute an appropriate bargaining unit:All full-time and regular part-time production and maintenance em-ployees employed by the Employer at its Lucerne Mines facility, ex-cluding all office clerical employees. technical employees, guards.professional employees, and supervisors as defined in the Act2 The Union later withdrew its Objection 6 and, as the General Coun-sel notes in his brief, the remaining objections essentially track the allega-tions of the unfair labor practice complaints during the pertinent periodof time487 DFCISI()NS OF NAT1IONAI IABOR RELATIONS BOARDing to Respondent Employer's opposition to the Union'sorganizational campaign are summarized below.A. 7i/e Employees Hold Their Fir.st Union Meeting,ManagemLent Representatives Observe Employees atthe Meeting Place; Emnployees Are InterrogatedEmployee Irene Shank testified that the first unionmeeting was held on November 20, 1979, at the HolidayInn in Indiana, Pennsylvania; that she arranged for thismeeting and notified coworkers in the plant where andwhen the meeting would take place; and that, upon herarrival at the Holiday Inn on November 20:[Union Representative] George Radulovich wasstanding in the lobby.... I [Shank] went up andintroduced myself and we talked a little bit, andthen [employees] Mary Clawson and Judy Roude-bush and myself were there.Shank recalled that:Judy Roudebush and myself were sitting in thelobby when [Company Supervisors] Gene Bartolettiand John Graham came in and they were with theirwives. .John Graham said hello and I said helloback.Employee Judy Roudebush testified that she too at-tended the November 20 meeting at the Holiday Inn;that she and coworker Shank "were waiting in thelobby"; that supervisors "John Graham, Gene Bartolettiand their wives came in"; that Graham asked "what areyou girls doing here tonight"; and that Graham "keptgoing" without waiting for Roudebush "to respond." Atthis union meeting, as will be discussed further infra,Union Representative Radulovich spoke to the employ-ees about union representation and they all signed unionmembership cards.A few days before this meeting, as employee Roude-bush further testified, Supervisor Janet Rhoades ap-proached Roudebush at work and said, "I [Rhoades]heard there was someone trying to get a Union in here."Roudebush replied, "Good, maybe seniority will countaround here." Rhoades responded, "We have departmentseniority and if the Union comes in and your machine isbroke down, you will be laid off, not sent to another de-partment to work." Later that same day, Rhoades statedto Roudebush, "I don't care if you girls get a Union inhere, as long as it's a good one."Janie Mikulan testified that she was employed by Re-spondent from August 1978 until February 1, 1980, whenshe was "fired"; that she was "an accountant and cus-tomer service representative"; that she has "an account-ing degree"; that about three or four employees worked"under" her direction; and that she possessed the "powerto hire and fire" and various other indicia of supervisorystatus. Mikulan testified that shortly before the Novem-ber 20 union meeting at the Holiday Inn, former Compa-ny Vice President John Einstein and Plant ManagerBruce Cassidy stated to her "that they had heard thatthere was going to be one [a union meeting] and thatthey would like to find out who would be there." Fur-ther, Mikulan recalled that, "the next morning after themeeting," on November 21:Bartoletti was in the hall, and he was talking toJohn Einstein. ..[Bartoletti] said, he had a nicedinner with his wife, him and John Graham ...with their wives at the Holiday Inn, and it had beenawkward because they ran into a few people fromthe plant in the lobby.Mikulan recalled that employee "names" were then men-tioned by Bartoletti to Einstein:I remember them saying Mary Clawson; ... hesaw Jerry Baker's car in the lot; and he thoughtmaybe George [Reeger] had come with him.Mikulan "believed" that employee Shank's name wasalso "mentioned" by Bartoletti.3Employee Mary Clawson testified that she too attend-ed the November 20 union meeting at the Holiday Inn;that she signed a union membership card at the time; andthat a "few days after the meeting," Supervisor Rhoades"came up to me [Clawson] and she said, I heard some-body was trying to start a Union in here." Clawson re-sponded, "I wonder who?" and then Supervisor Rhoadesleft.B. Management Apprises Employees of its Oppositionto Union Representation, Employees Are Questionedand Warned About Union RepresentationEmployee Shank testified that during late November,"after the [union] cards were passed out," she and hercoworkers were assembled by management in the plantconference room. There, as Shank recalled:Mr. Einstein said that he had heard there were ef-forts to bring a Union into the plant and that hewas pissed, and that he would do everything in hispower to stop it.Janie Mikulan testified that, about this same time,former Company Vice President Einstein "asked [her] if[she] could find out anything from [Mary Yarchak] onhow the people in the plant stood" with respect to theUnion. Mikulan explained that she was "a close friend"of Yarchak. Management, as Mikulan further testified,was "pretty sure" about the Union sentiments of "some"production "lines" in the plant, but "they were up in theair about the shell line." Mikulan recalled that, duringearly December 1979:I [Mikulan] asked her [Yarchak] ...if it lookedlike more were for or more were against, and whoif she knew.* * * * *Her response was that George Reeger and IreneShank were definitely for the Union and that theyGraham and Barloletti, admittedl) supervisors employed by Re-spondent. did not testify4X88 ADVANCED MINING GROUPhad ..had a lot to do with the starting of gettingthe Union in.Mikulan later related this information to Einstein.4During late November 1979, Union Representative Ra-dulovich, as he testified, distributed literature and mem-bership cards to Respondent's employees at the entranceto the Lucerne plant. Thereafter, employee Shank andher coworkers received copies of the following letter,dated December 4, 1979, signed by John Einstein, as theEmployer's "chief executive" (G.C. Exh. 9):Most Union cards are, in my opinion, nothingmore than a blank check! If you sign it, you couldactually be committing yourself to Union member-ship and many obligations you didn't know about.Signing one of these cards is like signing a blankcheck-you don't know what it's going to cost youin the future.These Union cards aren't as innocent as theylook. If you should ever get one in the mail oranyone hand you one secretly, look carefully at thewording. The "tricky" wording on Union cards makesthem mean a whole lot more than just a showing ofinterest to get a secret ballot election. Actually,your signature on a card could put a Union in herewithout an election.There have been actual Federal cases whereUnions have lied, promised, and cheated employeesto get cards signed. Then the Union turned aroundand forced employees into court to testify about them.Sometimes Union cards that are signed by employ-ees are put into evidence and employees who signedthem may be required to appear and testify underoath because they didn't understand what they weresigning.Employees have been subjected to questionningby Government, Union, and Company attorneysconcerning the circumstances in which they signeda Union card.THE UNION CARD CAN BE EXTREMELYDANGEROUS AND MISLEADING. FOR THISREASON, WATCH THIS SITUATION CARE-FULLY. IN MY OPINION, YOU SHOULD NOTSIGN ANY UNION CARD-I REPEAT-DONOT SIGN A UNION CARD-UNDER ANYCIRCUMSTANCES.Without first getting all the facts about what youwill be signing and committing yourself to, youshould never sign your name to anything for aUnion. I suggest you insist on reading the Union'sconstitution and bylaws yourself, or better yet, be-cause of legal technical phrases, get a lawyer, oneof your own choice, to interpret and explain thefine print to you.Of course, Union outsiders will often claim thatalmost everybody has signed up in a given depart-ment or on a given shift and that you should signthe card right now or risk being left out in the cold.Don't believe their lies. This is an old Union trick. Ifthat doesn't work, someone may even try to pres-4 Yarchak. admittedly a supervisor, did not testify.sure or threaten you to sign a card. This would beillegal. The Federal Government protects you andgives you the right to refuse to sign any Unioncards. Let me know if you receive any such pres-sure or threats.I want to especially remind our Lucerne Indus-tries personnel how we feel about Union outsiders:(1) We don't want Union troubles, Union threats,and Union strikes at Lucerne Industries. We wantyou and your family to remain free of Union strikesand Union troubles. (2) We will oppose any Unionattempt to break up the good working relationshipthat exists here at Lucerne by all proper and legalmeans available.If you or any member of your family have anyquestions about this serious matter, please feel freeto contact me.And, about this same time, during early December 1979,the Employer posted a notice at the plant (G.C. Exh. 8).informing the employees, inter alia:Your name on a Union card can bind you all theway to the court house.A Union card is a legal document.The Courts have ruled that your name signed onUnion card is a legal contract between you and theUnion which binds you to all the laws and rules ofthe Union's constitution.This poster cited to the employees, as examples, cardlanguage stating: "I hereby accept member-ship, hereby authorize, hereby designate."5Employee Clawson recalled that later, about February,7, 1980, some 4 days before the representation petitionwas filed by the Union with the Board's Regional Direc-tor, former Company Vice President Einstein conducteda meeting among employees at the plant. Clawson testi-fied:John [Einstein] had a letter [G.C. Exh. 22] that wasaddressed to [plant manager Cassidy] ..it wasthreatening [Cassidy's] wife with rape, and he [Ein-stein] said he knew who sent this letter; that it wasthe people that was going around the plant askingemployees to sign Union cards ...He said he wasgoing to fight the Union ...we didn't need aUnion ...we didn't need a third party; he saidthat he's worked with unions for 10 years and he'sseen violence and threats happen over and overagain. And he said, that if we had problems all wehad to do was come in the office.fiEmployee Clawson next recalled that Vice PresidentEinstein conducted another meeting of employees at theplant on or about February 15, 1980. Clawson testified:' Also sce G C Exh 15, a letter from Einstein io the employees. datedApril 8. 1980, stating "remember when they [the Utnion] lied to souabout keeping your signature on their authorizatiln card a secret"6 Plant Manager Cassidy claimed Ihat he had received thi, threateningletter (GC C Exh 22) during November or December 1'79 some 2 to 3months before the meeting Cassidy acknowledged that hle did not know,who had sent thi, Ileltr489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn [Einstein] passed out letters that were sent tohim by [Union Representative] George Radulovichand he said George was dishonest and shifty, thathe was a liar, that he was [promising] the peopleHarmony's contract and that he did not control theCompany's money ...Einstein explained to the assembled employees that Har-mony, another facility operated by the Employer:[H]ad been in business 20 years; they had a lot ofstrikes; and they fought hard to get what they havetoday.Einstein, while responding to an employee's question atthis meeting, warned "that the last plant he worked atbecame unproductive and that he recommended that itbe shut down and it was shut down ...."In addition, employee Clawson related that Plant Man-ager Cassidy conducted a meeting of employees at theplant about March 6, 1980. Cassidy told the assembledemployees, inter alia, about the Harmony facility "goingout and striking"; "negotiations might take a year"; "ourwages might be retroactive and they might not be retro-active"; and "our wages would be frozen during the ne-gotiations."7At this meeting, two employees-who wereidentified by Clawson as members of an antiunion groupknown as "SCAB" (Carol Reinhard and Ellen Hollings-worth)8-said, "they heard that we were going to lose"our "gloves and uniforms" which were supplied by theEmployer, if the employees chose Union representation.Cassidy did not disavow this statement made by the an-tiunion employees. As Clawson noted, "the only thingBruce [Cassidy] said about it was that the uniforms wereworth about a dollar a day and it would be about 10cents more an hour if we lost them.""Employee Dianna Jackson testified that about March18, 1 month before the representation election, Supervi-sor Bartoletti questioned her and coemployees SallyStewart and Carol Reinhard during working time about"how we were going to vote." Jackson "ignored" Barto-letti and "started walking away." However, Jackson re-called: "One of the employees asked something about theUnion and [Bartoletti's] response was, 'I don't know, goask Irene Shank."' Further, employee Gerald Baker testi-fied that I week later, about March 24, Supervisor MaryYarchak questioned him in the plant cafeteria area about"anything that might have gone on" at "any of theUnion meetings." Baker claimed: "I didn't tell her [Yar-chak] much of anything...."' Also see G C Exh 16, a letter from F-instein to the employees. datedApril 10, 1980, stating, in part:In other words, if the Company and the Union took up to a year toreach an agreement, there would tot he any changes ibn wages orbenefits until the new agreement w\as in effect It's somewhalt like afreeze on wages and benefits.8 The evidence pertaining to the activities of this antiunion group andthe Employer's responsibility for these activities are discussed below9 Employee Clawson also recalled that Supervisor Bartolcti, in likevein, told her and coworkers at work on or about April 8, that "wewould probably lose our gloves, uniforms, et cetera," if the employeeschose union representation Also see the testimony of employee Roude-bushAnd, employee Janice Smith testified that about April4, Supervisor Rhoades "approached" her outside thecafeteria area and:[S]he [Rhoades] said she was talking to all the girlswho she got the job for, and she wanted to knowwhy I [Smith] was leaning towards the Union; and Isaid that I never said that I was leaning towards theUnion; then she told me a story about her brother-in-law who worked in the mines and he went onstrike and they lost their jobs. °OC. Respondent's Warnings Pertaining to PlantClosure, Loss of Benefits, Layoffs, Strikes, andViolenceIn addition to the evidence summarized above, therewas further testimony pertaining to alleged warningsmade by representatives of Respondent to employees ifthey chose union representation. Thus, employee GeraldBaker testified that during early April 1980, a few weeksbefore the representation election, Respondent spoke toemployees assembled in the plant conference room.Former Company Vice President Einstein, Plant Man-ager Cassidy, and a representative from RespondentTazewell Industries Division were present. EmployeeBaker recalled that the Tazewell representative:[T]old us how Tazewell had only been in businessand how well they were doing and that he thoughtwe should give this Company a chance to proveitself.[He] said that [he] and part of the management hadto go to California once a year and try to convincethe Republic Corporation ...that the plant wasgoing to be a successful plant.[He] said that he didn't think this plant could afford...any setbacks.He said that we couldn't let this monster get inhere. ""' Employee Clawsoin recalled that about April 15, some 3 days beforethe representation election, at a meeting of employees conducted by man-agement in the plant, Company Representative Rick McDonald. fromRespoldent's Hlarmotny facility "wantited to know from the people, whowanted to be Union, why they wanted to he Union " McDonald asserted-ly "was otnly ilnterested in what promises had been made to them by theUnion." Also see the testimony of employee RoudebushI mnployce Baker further testified that Super isor Yarchak spoke toBaker about I week before the representation election "outside the cafe-teria area " Baker recalled that Yarchak "told nie she thought that if theUniton got im there that the plant might close" or "could close." Also seeG C E xh 13, a letter from Einstein to the employees, dated March 21.1980) referring to the subject of the FEmployer's ability to "stay in husi-ness"' (.C Esxh 2(i). a clipping posted at the plant during April, refer-ring to "nio job security at union shop and "'big layoff at union shop"; andG C Exht 18, a bulletil posted during this period. referring to "225 em-ployes are iiI their 13th week of striking " Also see G C Exhs 2(f). 2(h).7. iand 17, which were posted or distributed by Respondent490 ADVANCED MINING GROUPEmployee Clawson testified that she attended a meet-ing called by Respondent on April 15 at the plant. Thismeeting was held in a room which had posted on a bul-letin board a notice or clipping stating: "21 people laidoff April 14." Respondent introduced to the assembledemployees representatives and personnel from Respond-ent's Harmony facility. One of the Harmony plant repre-sentatives apprised the assembled workers that "they'vehad a lot of wildcat strikes in Harmony"; employeeswere "fined" and "laid off'; and there was violence. Arepresentative from Harmony told the assembled em-ployees "that during one of the strikes he had to walkaround the plant with a shotgun because of the rowdi-ness of the strikers." The assembled employees were alsoapprised that management was "in a good position here,if there is a strike," to resist the strike. 12Eric Peterman, a contract trucker who delivers "thebolts and supplies to the mines ...manufactured at the[Lucerne] plant," recalled that about late March 1980, hehad the following conversation with Plant Manager Cas-sidy:He [Cassidy] called me in for a special meetingon Saturday morning and informed me that weshould look possibly for other work for our trucks,pending the vote of the Union. If we were informedthat, if the Union were voted in, the plant wouldclose, and me [sic] and Mr. Einstein would be trans-ferred to other plants in the system.He said he cannot-he said that it was a personalmeeting, that it was not to be spread around theplant. He said that, I don't remember his exactwords, we were joking about, he's not allowed totell the plant employees that the plant will close be-cause that's a threat, and he made some statement tothe effect that that's how rumors get started orsomething like that. I don't recall exactly.Former Company Vice President Einstein denied, interalia, any knowledge of the presence of SupervisorsGraham and Bartoletti at the Holiday Inn on November20, 1979, while a union meeting was being held there;that these supervisors later reported to him "any infor-mation concerning the meeting;" and that he and othermembers of management threatened employees or en-gaged in related acts of coercion in opposition to theUnion's campaign. Einstein claimed that he "first ...heard about the Union" "around March 4, 1980," thedate when the Board conducted a representation hearingin this proceeding. Elsewhere, Einstein, after beingshown his prehearing affidavit, acknowledged that he"first learned about the Union actually in November1979." Einstein, however, could not recall whether anemployee or member of management "first informed"him about the union campaign. Einstein also acknowl-edged that he later told employees that he was "pissedoff' because of their attempt to obtain Union representa-tion. Einstein testified, "obviously I must have said that,I don't recall it, everyone else does."I2 Also see the testimony of employee RoudebushPlant Manager Cassidy similarly denied, inter alia,being "aware of any Union meeting that was to be held"on November 20; being told by Supervisors Graham andBartoletti about the meeting; threatening or witnessingother members of management threaten employees withstrikes, violence, or other reprisals if they chose unionrepresentation; and engaging in related acts of coercion.Cassidy claimed: "the only thing that I ever said aboutany strikes at all would have been past experience I'vebeen involved in." Respondent's postings and distribu-tions pertaining to strikers were assertedly "factual."Elsewhere, Cassidy testified that "it would have been im-possible" for the Employer to pay its Lucerne employeesthe "Harmony wage rate." Cassidy [h]ad heard rumorsthat they [the Union] would guarantee them [the Lu-cerne employees] the Harmony contract, but I [Cassidy]didn't see anything in writing."Supervisor Rhoades also denied, inter alia, any ad-vance knowledge of the November 20 union meeting; in-terrogating or threatening employees; or to related actsof coercion. Rhoades claimed that "individuals ...cameto [her] and made their participation and/or attendanceat that meeting known"-"some of the girls mentioned itto [her]." Supervisor Rhoades, however, recalled the fol-lowing conversation with employee Janice Smith:Well, I had said to [employee Smith] that I hadlearned that she was leaning towards the Union,and that since I had recommended her for a job, ifthere was any questions that she wanted to ask meabout the Company, that she could feel free to doso, and she said okay, and that was the end of theconversation.As noted, Supervisors Graham and Bartoletti did not tes-tify. Likewise, Supervisor Yarchak did not testify. And,representatives from Respondent's other divisions orcompanies, who addressed the Lucerne workers duringthe campaign, did not testify.D. Management Promises and Grants EmployeesWage Increases and Other Benefits1. The wage increase in December 1979Janie Mikulan, previously employed by the Companyas an accountant, testified that she was "familiar with theEmployer's policy with respect to pay raises" in 1979and early 1980; that Respondent "had just put a policy ineffect" to give employees pay raises in August 1979 andthen again in February 1980; that these two raises wouldfollow President Carter's "guidelines"-"3-1/2 percentone part of the year and 3-1/2 percent the other"-or atotal of 7 percent for the entire 12-month period; andthat she was unaware of "any plans" on the part of Re-spondent "to give raises to employees other than" inAugust and February of the 1979-80 fiscal year.':' Miku-11 Mikulan recalled that. shortly before February 1980I [Mikulan] was working on the accrued vacation for the comingyear, which we needed foir the budget and I had gone in andasked John E instein if there would be any changes in pay, be-cause it would change Ihe whole schedule, and he said no491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlan further testified that during December 1979, Re-spondent gave a pay raise to its "shell line" employeescontrary to the above "policy."'4Mikulan recalled:John [Einstein] told me that he was going to givethe raise, and I objected because it wasn't budgeted...it would have made our expenses a lot morefor that month, that's three months before they [theemployees] were supposed to get it.Einstein, however, explained to Mikulan: "[W]hy notgive it to them now as opposed to later and buy our-selves some votes."Employee Clawson, assigned to work on the "manualline," testified that she and her coworkers "were toldthat the shell line [employees] received a raise" duringearly December 1979 and, consequently, "we asked for araise" too. Clawson explained:[After] we found out that the shell line got a raise,both lines went into [to] talk to John Einstein, hesaw us that day and we asked him.... He said thatthe shell line had asked for a raise in the summer,but we had asked for a raise too, and he said that hedidn't know whether he could give us [a raise] sincewe were involved with the Union, that he wouldhave to check with counsel.Former Company Vice President Einstein testified, inpart, as follows:Q. When was the decision made to give an in-crease to the shell line employees?A. On or around the first of December was whenit was finally decided, yes, we're going to do thisnow.Q. And, that was after the shell line employeesasked you for a raise?A. This had been an on-going discussion for sev-eral months, back into the summer, as to-it was anew line set up, I'll go through this again, it was anew line set up, we set it up and we said that wewere not sure that the wage differential was eithertoo high or too low to cover the differential in thedifferent types of work that was in the plant andthat we would review this and this is exactly whatwe did.Q. The question is, was the decision in early De-cember 1979, to give the shell line employees an in-crease, made before or after the shell line employeesasked for a wage increase?THE WITNESS: The discussion or the request goesback to the summer.Q. The request by the shell line employees?A. The shell line employees. This was an ongoingdiscussion. This was not something that had comeup at that particular time.Q. When is your budget prepared?14 It was stipulated by the parties that previously the Employer hadgranted an "across-the-hbard raise" to employees of 3-1/2 percent inAugust 1979. The "shell line" did not receive this raiseA. The budget is prepared in April to May.Q. So, for '79-'80, it would have been preparedin April, May of 1979, is that correct?A. Now, we are going to get confused andyou're going to confuse me on fiscal years and cal-endar years.Q. Okay. It was a fiscal year budget?A. Yes, it's fiscal year budget.Q. And, I believe you testified before, it was-itwould have been from August 1, 1979 to July 31,1980?A. That's correct, August to July.Q. And, that budget would have been prepared afew months before that fiscal year began, is thatcorrect?A. That's correct.Q. That budget was based on the President'sguidelines, is that correct?A. We attempted to base at least the wage por-tion from that, along with benefits, on those guide-lines.Q. And, that would have been a 3-1/2 percent in-crease at one point during the year, and a 3-1/2 per-cent at another point in the year?A. Assuming nothing changed during the year,that's correct.Einstein acknowledged that the "shell line" employeesreceived a raise on or about December 1 and "the rest ofthe people" received a raise about December 10, 1979.Einstein claimed:We were going to do that ...we did not want tocreate a problem by giving one group somethingand make the other group [wait]; so we felt itwould be acceptable if we would change every-body's wage at that time.* * * * *We basically had a choice, we could make somepeople wait until February or give the raise early.'52. The increase in shift differential posted onFebruary 11, 1980Employee Clawson testified that about February 11,1980, the day the representation petition was filed, Re-spondent posted a notice (G.C. Exh. 19), advising itssecond- and third-shift employees that "effective Febru-ary 4, 1980, there will be an adjustment to [their] shiftdifferential" from 12 cents to 20 cents per hour for thesecond shift and from 15 cents to 25 cents per hour forthe third shift. Clawson was unaware "of any other in-creases in shift differential before this time." There wasno other notification of this wage increase. Clawson hadnot heard of any possible increase in the shift differentialbefore the above notice was posted on or about Febru-ary 11, 1980. And, as noted supra, accountant Mikulanhad asked Company Vice President Einstein, shortly' IThe employees rcceived an increase during December 1979, whichsignificantly exceeded the 3-1/2-percent guidcline limit See G C Exh53.492 ADVANCED MINING GROUPprior to this time, "if there would be ...any changes inpay." and Einstein had said "no."3. The temporary employees receive a pay raiseduring March 1980Respondent, in the past, hired temporary employees. 6They were required to sign statements for Respondentacknowledging that they were "temporary employees fora term of approximately 30 to 120 days at an hourly rateof $3.50"; "that no Company-paid benefits will be fur-nished to such temporary employees" except, inter ahia,"shift differential and overtime"; and that "should anytemporary employee later be hired as a permanent em-ployee all normal benefits furnished by this Companywill start 90 days from the date of [such] notice." (SeeG.C. Exh. 26.) Joan Marsh, a temporary employee, testi-fied that she had worked for Respondent during Febru-ary and March 1979 and, again, during late 1979 andearly 1980. Marsh had been told by Plant Manager Cas-sidy, during her initial interview in 1979, that "it wastemporary work and the pay would be $3.50 per hour."Marsh signed the above statement on February 8, 1979,acknowledging her "temporary" status and rate of com-pensation.Marsh recalled that on or about March 4, 1980 (thedate a representation hearing was to be conducted on theUnion's petition filed herein), she was asked by Respond-ent to report to the plant. Marsh showed up as request-ed. There, Plant Manager Cassidy took her to the con-ference room where Respondent's counsel then explainedto her that they wanted "to see if [she] was going to beeligible to vote." Marsh was told "that there was to be ahearing and that they wanted [her] to go with them tothe hearing." Marsh testified, "The attorneys asked [Cas-sidy] what the temporary help would make if they cameback and he said somewhere around four dollars anhour." Marsh, as noted, had been paid previously $3.50per hour. In addition, as Marsh further testified, "Thelawyers, if I went to the hearing, wanted me to state thatI was part-time help instead of temporary help." Marsh,however, was not hired as a "part-time" employee-shewas never referred to as a part-time employee. Marshdid not testify at the representation hearing.Accountant Mikulan testified that prior to February 1,1980, she was not aware of "any raises which were beingcontemplated or planned for temporary employees" and,further, she was not aware "of any plan for any raise in ashift differential." As noted above, during late January orearly February, former Company Vice President Einsteinhad explained to Mikulan that "there wouldn't be anychanges" in wages.It is undisputed that on or about March 24, 1980, Re-spondent hired a number of temporary employees. Theywere then given an increase from $3.50 to about $4 perhour. (See G.C. Exh. 42.) Plant Manager Cassidy ac-knowledged that "the temporaries were always at $3.50an hour until they got that raise in 1980." And, it wasstipulated that the temporary employees were previously'^ As discussed below, the General Counsel contends that these tem-porary employeess should not be included in the bargaining unitexcluded from the across-the-board pay raise given toemployees in August 19794. The cafeteria area is enclosed in March 1980Employee Mary Lamar testified that she attended em-ployer-employee meetings as far back as December 6,1978, when "we were trying to come up with a systemto partition the lunch area" in the plant. (See Resp. Exhs.3 and 7.) Accountant Mikulan testified that as of earlyFebruary 1980, "plans to enclose the food area" at theplant "had been mentioned," however, she was notaware "of any money that was set aside or earmarkedfor that project." Mikulan explained, "it would havebeen another expense coming into the financial [branch];we would have to know that it was coming; it shouldhave been budgeted for." It is undisputed that aboutMarch 1980, in the middle of the Union's campaign, Re-spondent caused the cafeteria area to be enclosed as re-quested earlier by employees.5. Management asks the employees to postponeunion representationIn addition to the evidence summarized above, therewas further testimony pertaining to alleged promisesmade to employees by Respondent. Employee JaniceSmith testified that, shortly before the representationelection, Plant Manager Cassidy told her, "why don't wewait a year and see how the Company treated us andthen, you know, try for another vote." Employee Bakersimilarly testified that Plant Manager Cassidy stated tohim, shortly prior to the representation election, "He[Cassidy] thought I should trust in the Company, he saidraises were due in August, and he couldn't promise anyamount of raise, but he thought that we should trust inthe Company." And, employee Jackson testified that Su-pervisor Rhoades stated to her, shortly prior to the elec-tion, "She [Rhoades] said that I should think about thisand maybe give John Einstein at least another year toprove himself, and to get what the employees want."t7' Former Company Vice President Einstein denied, inter alia, givingemployees a wage increase "to buy votes." Einstein, however, was "notsure" whether separate 3-1/2-percent wage increases were scheduled forAugust 1979 and February 1980 Einstein testified, "I cannot answer thatbecause I'm not sure of the dates" Later, Einstein claimed, "I can't re-member the time frame." In addition, Einstein asserted, "Our real deci-sion to move on with this [enclosing of the cafeteria] was when we put itin the budget item line under other for capital expenditures" Einsteinwas assertedly referring to the budget prepared in April or May 1979.Einstein claimed that construction on the cafeteria started about Decem-her 1979, howesver, he added. "it could have been earlier or it could havebeen a little later"Plant Manager Cassidy denied, inter aolia, telling employee Smith "thatshe should wait and see how the Company treated the employees beforeshe would support any Union." Cassidy could not recall any such discus-sion Cassidy claimed that he had not "intended any grant of benefit toencourage or dissuade anybody from support of either the Company orthe Steelworkers " And, Supervisor Rhoades denied, inter alia, stating toemployee Jackson "that all the employees should give John Einstein an-other chance "493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Employer' Treatment of Employee IreneShank1. Shank's union activitiesEmployee Irene Shank, as recited above, played a keyrole in initiating the Union's organizational drive at Re-spondent's Lucerne facility. Janie Mikulan explained howshe had informed Vice President Einstein that Shank was"definitely" for the Union and "had a lot to do with thestarting of getting the Union in." In addition, Shank, asshe testified, openly supported the Union among her co-workers throughout the campaign and appeared onbehalf of the Union at the Board representation hearingon March 4, 1980.Shortly following the representation hearing, aboutMarch 7, 1980, as Shank recalled:I [Shank] was told that Mr. Cassidy wanted tosee me in his office. I went into Mr. Cassidy's officeand present was Mr. Cassidy, [employee] JeanRainey and Janet Rhoades, a supervisor, andmyself.Mr. Cassidy handed me a copy of the [unfairlabor practice] charges [filed previously by theUnion with the Board.] I read them. I handed thecharges back to him, and I said I didn't see theword fruit basket in the charges.18After Shank told Cassidy in his office that the chargesfiled by the Union do not in fact refer to any "fruit bas-kets," Cassidy proceeded to question Shank, as follows,"Mr. Cassidy said that the word gift was in the charges,and he asked me [Shank], Irene, do you know of anygifts, and I said no." Shank had not been advised thatshe did not have to appear in Cassidy's office or "answerhis questions." And, as discussed below, employeeRainey, present in Cassidy's office, was an activemember of the antiunion group known as "SCAB."2. Shank takes sick leave and is later deniedreinstatement to her former jobThe Union's organizational campaign, as noted, startedin mid-November 1979. On November 26, 1979, employ-ee Shank notified her Employer that she would be takingsick leave. See General Counsel's Exhibit 50, a letterfrom Shank's podiatrist explaining that Shank "will beadmitted" to the hospital "on December 12, 1979, forsurgical correction of foot pathology" and, "in all likeli-hood, she will be maintained in a below-knee plaster castfor six to eight weeks"; she "will ambulate with crutchesfor several weeks and then be fitted for a walking cast";and "she will be expected to limit her activities duringis Earlier that day, as Shank explained, Respondent had conducted ameeting of employees in the plant, where it discussed the unfair laborpractice charges filed by the Union against the Employer. During thatmeeting, Plant Manager Cassidy, in response to a question by employeeRainey, claimed that the charges referred to "fruit baskets." Shank, pres-ent at that meeting, spoke up. Shank stated, "fruit baskets were not in thecharge." Also see G.C. Exh. 10, a letter from Vice President Einstein tothe employees, dated February 22, 1980this post-operative period." Shank showed Plant Man-ager Cassidy this letter and he stated that "it was okay."Shank's job classification at the time was "a tapper."Shank next testified that on January 14, 1980, she vis-ited Respondent's facility in order to submit her medicalinsurance forms. Shank then had the following conversa-tion with Plant Manager Cassidy:I [Shank] went in to see what Mr. Cassidywanted, and he informed me that I no longer hadthe tapper job ...the tapper job was being givento Mary Lamar because she came in with a doctor'scertificate limiting her activities at work ...shewas going to do the tapper job which was a sitdown job, and which was mine.I questioned this as to why this was being done,when in past practice when an employee was offsick they came back to their regular job. I was toldthat she had more seniority than me. I also ques-tioned the statement in the [personnel] manual that,about [seniority in] the departments, and Mr. Cas-sidy read the manual and he said to me it was amatter of a difference of interpretation, that he wasinterpreting it one way and I was interpreting it an-other way, and if my interpretation was correctthen the manual would have to be rewritten.Shank explained that coworker Lamar previouslyworked in another department; that Lamar therefore hadno seniority in Shank's department; and that Shank hadheld the position of tapper for over a year.The Company's "Employee Policy Handbook" (G.C.Exh. 23, p. 10) states, in part:At Lucerne Industries we believe in recognizingyour seniority and length of service. .... We recog-nize seniority between regular full-time employeeswithin a department if they are qualified to performthe type of work needed. [Emphasis supplied.]The handbook (p. 25) also states, in part: "All employeesreturning from a leave of absence due to illness or acci-dent, or of duration of less than one year, will be placedin their previous positions if it is available." Also seeGeneral Counsel Exhibit 51, an interoffice memorandumor addendum to the handbook, dated January 31, 1979,providing, in part:If due to an injury or illness and you must be absentfrom work, the maximum allowable time you maybe off without losing your position is one half yourseniority not to exceed a total of six months.'9Shank returned to work on March 3, 1980. Shank hadsubmitted to Respondent a letter from her doctor indicat-ing that "she may return to work as of March 3, 1980,"a9 Employee Clawson testified that a number of employees had beenout of work for about I month and were permitted to return to theirformer jobs. Clawson noted that only Shank was not permitted to returnto her original job. Clawson further noted that Supervisor Rhoades hadexplained to her that department seniorily determines layoff status. Em-ployee Roudebush testified that she was similarly apprised by Rhoadesthat "we have department seniority."494 ADVANCED MINING GROUPbut she "should limit her ambulation and standing asmuch as possible." (G.C. Exh. 52). Shank testified:I showed [Plant Manager Cassidy] the letter frommy doctor and he told me that there were no sitdown jobs in the plant, and that I could possiblymake shells on the [automatic] line, if it was allright with the [five other employees on that line]that I wouldn't rotate.20Shank was not offered her tapper job, which was a sit-down job.Shank next testified that on March 17, 1980, about Imonth before the scheduled representation election, "Mr.Cassidy told me that he had heard complaints from thegirls on the automatic line because I was not rotating,and that I would have to take a layoff." The complaintswhich Cassidy assertedly had received from the lineworkers were to the effect that Shank was in fact "stand-ing while working" and, therefore, she should be re-quired to rotate positions. Shank, however, explained toCassidy:I [Shank] told Mr. Cassidy that I didn't stand on thejob for eight hours; that the most I stood on the jobwhen I was making shells was about a half an hour;and when I did stand I had my bad foot proppedup.On March 17, when Cassidy told Shank that she wouldbe laid off, he did not offer her any other job. Shank hadnot received any warning or notification that she wouldbe taken off the automatic line job prior to March 17.Plant Manager Cassidy, when questioned about em-ployee Shank's March 17 layoff, testified in part, as fol-lows:Q. And what was your next occasion to have anycontact with either Miss Rhoades or Miss Shank,concerning her position?A. Well, when I was in the plant, a few of theemployees on this line approached me, and saidthey observed Irene standing for two eight-hourshifts.Q. Who were these employees?A. I believe it was Jean Rainey and PattyMcKeehan. I informed them at the time, that if themajority of the girls felt that Irene had to rotate, wewould either make her rotate or take another posi-tion.Q. So did you make a decision then?A. I did not.Q. Okay, what happened after that, if anything?A. Later a majority of the girls came.Q. Now, who came, at that time, who came, themajority of the girls came, who came?A. It was Patty McKeehan, Sue Brown, and JeanRainey.Q. What did they say to you if anything?A. That they insist that since Irene Shank hadbeen standing, that there was no reason for her not10 Shank explained that the employees on this line rotate positionsevery half hour--only one of the positions is a sildov n poslitionto rotate and take the easiest job on the line, and Isaid that I would approach Mrs. Shank with this,which I did, I called her and Janet Rhoades intomy office, told Mrs. Shank of this discussion withthe girls.Q. Okay, and what was her response to the dis-cussion that you had had with the girls, did she saythat's correct, or did she deny it?A. She denied it.Q. Did she deny that she had been standing?A. She denied that she had been standing foreight hours straight.Q. Did you question any individuals as to wheth-er she had in fact been standing for eight hoursstraight?A. Yes, I did.Q. And who did you question?A. I questioned her supervisor, Janet Rhoades.Q. And what was Janet Rhoades' response?A. She said she also observed her standing.Q. Okay, and then what action was taken, if any,after that, concerning a job for Miss Shank?A. I told Mrs. Shank, if she wanted to remain onthe line, that she would have to follow normal prac-tice, which is rotation, if she didn't want to do that,she could move to any other job in the plant, thather seniority could get her, at that time, and she in-terrupted before I even finished, and said, well, Iwill take a voluntary lay off, since my departmentisn't working.2'Cassidy recalled that Shank then left the plant and wasnot recalled until approximately 6 weeks later, after theBoard-conducted representation election.Cassidy insisted, as quoted above, that Shank had re-quested a voluntary layoff on March 17. However,Shank's absentee records for the pertinent period showthat her absence was recorded as a regular layoff. Onother occasions, when employees were granted volun-tary layoffs as distinguished from regular layoffs, entrieswere made on their absentee calendars showing a volun-tary layoff. See, for example, General Counsel's Exhibit41, the cards of employees Shank and McCurdy. Fur-ther, Cassidy acknowledged that Shank's original posi-tion of tapper became available about 2 or 3 weeksbefore the election. Cassidy, however, did not notifyShank, "asking her to return to her tapper position."Cassidy, when questioned about his understanding ofRespondent's practice with respect to plant or depart-ment seniority, testified in part, as follows:Q. And what was your understanding at thattime?A. That it was plant seniority.Q. And what did you base that on?A. Past practice, we are a young company, and ithad been past practice that it had been plant senior-ity, anytime that someone had to be moved, or,-21 As discussed helovs, employees Rainey. McKeehan. and Brownwere members of an antiunion group known as "SCAB "495 I)DECISIONS OF NA I()NAI ILABOR REI.LATIONS BOARDQ. Okay, but it is your testimony though, thatyou had not had a past practice, on this particularinstance, is that correct?A. That's correct, on this particular instance.Cassidy was unable to cite "an example of when plantseniority was used instead of department seniority, beforeIrene Shank's case."22F. Management Withdraw. Recall Opportunitries JfirCertain Temporary EmplovyeesFormer Company Vice President Einstein, by letterdated March 21, 1980 (G.C. Exh. 13), apprised the L.u-cerne employees that, with respect to the Union's sched-uled meeting for Sunday, March 23, "You might want toattend and get answers to some very important ques-tions." Einstein suggested in his letter some questionswhich employees should ask the union representative atthe meeting, also stating, inter aiIa:If I were you, I would get [Union RepresentativeRadulovich] to guarantee a few things at theSunday meeting.... The Union guarantees that asa result of negotiations you will never lose any ofthe benefits you now possess ..The Union guar-antees that they will find a job for you in the evelntwe are non-competitive and economically can't stayin business in Lucerne.Respondent, about this same time, started telephoningvarious former temporary employees to inquire if theywished to return to work on or about March 24, 1980,some 3 weeks prior to the scheduled representation elec-tion. Former temporary employee Shirley Randolph tes-tified that on or about Febraury 27, Plant Manager Cas-sidy telephoned her to inquire "If I was interested incoming back to Lucerne." Randolph replied that "If itwas temporary I really couldn't afford to return." Cas-sidy responded:He [Cassidy] said since I [Randolph] was working[elsewhere], he wouldn't want to mess me up, buthe would mark it on the record that I would comeback permanent, and keep me in mind for a perma-nent position.Randolph further testified that Cassidy telephoned heragain on or about March 21, and "it was basically thesame as the first" call. Cassidy then stated to Randolph,"he wasn't sure whether it was going to be just tempo-rary or permanent, but he would keep [Randolph] inmind for a permanent position possibly in the future."There was no reference made by Cassidy to the possibil-ity of Randolph being taken off an employee list becauseshe did not then return to temporary employment.22 Supervisor Rhoades claimed, inter aba, that she had observed Shank"standing for two eight-hour shifts" prior to March 17. Rhoades wasa un-certain when these "two eight hour shifts" occurred. Rhoades claimed"that I don't remember ihat well," Elsewhere. Rhoades recalled thatShank had to go home because her ankle was sswollen and in pain, priorto her March 17 layoff. Rhoades also claimed that she witnessed Shankrequest a voluntary layoffFormer temporary employee Joan Marsh similarly re-called being asked by Respondent on or about March 21if she would return. Marsh testified that she told Cassidy,"I couldn't work the afternoon shifts because I have twogirls at home, but I'd be glad to come back day shift. Hesaid that he would keep me in mind." Nothing was saidto Marsh about being taken off any employee list. And,former temporary employee Sandra Black testified thatabout March 21, during her conversation with Cassidy,"he had told me that he ...couldn't hire me back be-cause I ,Xas pregnant, and he told me to keep in contactwith them ...." Nothing was said to her about an em-ployee list.Charging Party Union held its meeting as scheduledon Sunday March 23, 1980. Employee Clawson attendedthe meeting. Clawson recalled that there were aboutthree tables at the meeting place, that the prounion em-ployees, including former temporary employees Ran-dolph and Marsh, sat together; and that groups of antiun-ion employees, referred to as "SCAB," sat together.Clawson explained that coworkers Shank, Roudebush,Baker, and her, all union supporters, sat together withtemporaries Randolph and Marsh.23The antiunion groupincluded Jean Rainey, Carol Reinhard, Sue Brown, PattyMcKeehan, Steve Davis, Eric Harmon, and Doug Hipp-chen. and they grouped at the tables. Rainey was ob-served at this meeting making a list of those persons whowere present at this meeting. Rainey, in her testimony,admitted making a list of names of persons present at thismeeting. Although Rainey denied disclosing this list toRespondent, Rainey acknowledged telling SupervisorRhoades "that I attended the meeting."On or about March 24, 1980, a number of temporaryemployees started work for Respondent. (See G.C. Exh.42.) Their rate of pay, as discussed above, was increasedfrom $3.50 to about $4 per hour. Shortly thereafter,former temporary employees Marsh, Randolph, andBlack, and three other temporaries, were notified by cer-tified letters, dated March 28, 1980, that they were being"removed from our permanent part-time employee list"because they refused recall. (See G.C. Exhs. 25, 27, and28.) (Also see G.C. Exhs. 43(a) through (f).) Janie Miku-lan, previously employed as an accountant by Respond-ent, never heard of any permanent part-time employeelist or any such letters being sent to temporary employ-ees who were unavailable when requested to return towork. Plant Manager Cassidy was asked, "Are youaware of any permanent part-time employee list?" He re-sponded, inter alia, "we don't have a typed list"; "it de-pends on your definition of lists"; and "we have no suchlist." Cassidy acknowledged that the letters sent to thetemporary employees on March 28 "are the first suchletters that Respondent ever sent to any temporary em-ployee." Cassidy was not "aware of any Employer docu-ment, indication [or] paper of any sort, which had thewords regular part-time employees on it, which was in ex-2:I Randolph and Marsh testified that this was the only union meetingwhich they had attended496 ADVANCED MINING GROUPistence before those March 28 letters to the temporar-ies."24G. Management Promotes and Grants Wage Increasesto Employees Carol Reinhard, Dorla Smith. andKarlee Wannett: Management Fails To Promote andGrant a Wage Increase to Employee Judy RoudebushEmployee Roudebush testified that she was one of thekey supporters of the Union's campaign. She attendedthe first union meeting on November 20, 1979, where, asdiscussed above, she was observed by SupervisorsGraham and Bartoletti. She prominently displayed unionstickers on her clothing at work. She solicited the unionsupport of her coworkers. She also attended the Boardrepresentation hearing on March 4, 1980, on behalf ofthe Union. Supervisor Rhoades acknowledged that she,Rhoades, "knew" employee Roudebush was "for theUnion."Employee Roudebush testified that for periodsthroughout 1979 and during early 1980, she "served as atemporary supervisor" on the "manual line"; that priorto March 1980, coworker Lamar also served in such ca-pacity on that line: and that both she and Lamar "havemore seniority in that department than any other em-ployee.25Roudebush, as well as Lamar, would receivean additional 50 cents per hour when performing thistemporary supervisor assignment.Roudebush next testified that about late March 1980,some 3 or 4 weeks prior to the scheduled representationelection, Respondent named employee Dorla Smith astemporary supervisor on the manual line; employeeKarlee Wannett as temporary supervisor on the automat-ic line; and employee Carol Reinhard as temporary su-pervisor on the automatic threader. Roudebush explainedthat Smith, a coworker on the manual line, had neverperformed this supervisory assignment in the past; thatWannett also had not performed her supervisory assign-ment in the past on the automatic line; and that she,Roudebush, was "as qualified as" Wannett to serve astemporary supervisor on the automatic line.26Employee Wannett testified that Supervisor Rhoadesappointed her to temporary supervisor on the automaticline; that Rhoades asked Wannett repeatedly to take thisposition; and that initially Wannett declined the position.Wannett ultimately took the job after Rhoades statedthat "no one on the line would accept the position." Inaddition, Supervisor Rhoades acknowledged that sheknew the union sentiments of "most of the employees."Smith, Reinhard, and Wannett had each signed a petitionopposing union representation. (See G.C. Exh. 29.) Wan-nett had opposed the Union and, as she admitted, "possi-bly" told Rhoades "how [she] felt about the Union."Reinhard had played a prominent role in opposing the24 As discussed below. Respondent argues here that the temporary em-ployees should be included in the bargaining unit The General Counselwould exclude these employees from the unit2s Roudebush recalled that Karlee Wannett once served as a tempo-rary supervisor on the manual line Roudebush, however. was "not pres-ent at that time at work "26 Plant Manager Cassidy also noted that employee Reinhard "was nota temporary supervisor before March 24. 1980 "Union with a group known as SCAB, discussed furtherbelow.Plant Manager Cassidy claimed that employee Roude-bush's performance was deficient in attendance. Roude-bush was given a performance evaluation in the summerof 1979 showing this alleged deficiency. Cassidy furtherclaimed that subsequent to the evaluation, he observed"further deterioration in ...Roudebush's attendance."He dated this "around the first of the year in 1980." Cas-sidy further testified:[li]t was around the first of the year, we were takinga look at employee absentee problems, and MissRoudebush had the highest absentee rate of any-body in the plant, and in reviewing her verbalwarning that was issued to her, it was decided thatshe should be written up on it.Cassidy recalled that "after the written warning," Rou-debush's "absenteeism-attendance" problem "improvedconsiderably."27Cassidy further testified that:Mrs. Roudebush was written up by Geno Bartolettifor leaving her work station, and punching out, ap-parently becoming frustrated over something. And,it was only at that time that Mrs. Rhoades came tome and said that she [Rhoades] had gone to Judy[Roudebush] several times herself in the past, as afriend, and stopped her.Cassidy testified that he told Rhoades not to offer Rou-debush "such a position" as temporary supervisor "withher absentee problem at that time and the fact that sheleft the shop." Supervisor Rhoades, referring to Roude-bush's leaving the plant, acknowledged that she,Rhoades, did not "write her up" for this conduct, and"in fact I [Rhoades] didn't even tell Bruce [Cassidy]about it."28Supervisor Rhoades claimed that Roudebushwas not offered the temporary supervisory job becauseof the absenteeism. However, as will be discussed furtherbelow, employees Smith and Reinhard also had high ab-senteeism records during this period. (See, generally,G.C. Exh. 41.)2'92, See Resp Exh 12. a memorandum dated February 18, 1980, indicat-tng that on February 14 Roudebush was "given a written warning forexcessive absenteeism If it is not corrected, it will lead to dismissal."2~ Roudebhush recalled leaving the plant or work area vithout authori-zation on two occasions, once in the summer of 1979 and the other, inearly 1980.1, I have quoted from and summarized in sections A through G abovethe testimony of Shank, Roudebush. Mikulan. Clawson, Radulovich,Jackson. Baker. Smith. Peterman. Marsh, Lamar, Randolph, Black, andWannett The testimony of these witnesses, as detailed supra, impressedme as credible and trustworthy This testimony establishes, as will he fur-ther discussed herein, a common pattern of threats, coercion. and dis-crimination on the part of Respondent in an attempt to deter its employ-ees from exercising their statutory right to union representation This tes-timony is also substantiated in part by uncontroserted documentary evi-dence of record Insofar as the testimony of Einstein, Cassidy, andRhoades conflicts with the testimony of the above witnesses. I credit thetestimony of the above witnesses as more accurate, reliable. and trustwor-Ihy than the testimony of Einstein. Cassidy. and Rhoades As the recordContinued497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt. DISCUSSIONSection 8(a)(1) of the Act makes it an unfair laborpractice for an Employer "to interfere with, restrain, orcoerce employees in the exercise of' the rights guaran-teed to them in Section 7 of the Act. The latter sectionprovides that employees "shall have the right to self-or-ganization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, and shall have the right to refrain fromany or all such activities." The credited testimony, sum-marized supra, establishes that the Employer, in responseto the Union's organizational drive, embarked upon anextensive antiunion effort calculated to deprive the em-ployees of "the complete and unhampered freedom ofchoice" guaranteed to them in Section 7 of the Act.N.L.R.B. v. Link-Belt Co., 311 U.S. 584, 588 (1941).A. Coercive Interrogationss. Threats; Surveillance andthe Impression of SurveillanceEmployee Roudebush credibly recalled that shortlyprior to the Union's first organizational meeting, Super-visor Rhoades approached Roudebush at work andstated, "I heard there was someone trying to get a Unionin here." Roudebush, a strong union supporter, replied toRhoades, "Good, maybe seniority will count aroundhere." Rhoades then admonished Roudebush, "We havedepartment seniority and if the Union comes in and yourmachine is broke down you will be laid off." EmployeeClawson credibly recalled how Supervisor Rhoades simi-larly confronted her at work.Employee Jackson credibly recalled how SupervisorBartoletti questioned employees "about how we weregoing to vote." When one of the employees "askedsomething about the Union," Bartoletti responded, "Idon't know, go ask Irene Shank"-a known union pro-tagonist. Likewise, employee Baker credibly related howSupervisor Yarchak questioned him about "anything thatmight have gone on" at union meetings. Employee Smithwas also confronted by Supervisor Rhoades, who"wanted to know why I [Smith] was leaning towards theUnion."In like vein, McDonald, a representative from the Em-ployer's Harmony facility, at a meeting of the Lucerneemployees called by management, "wanted to know whowanted to be Union why they wanted to be Union."And, employee Shank credibly testified how Plant Man-ager Cassidy, in the presence of Supervisor Rhoades andan antiunion employee, Rainey, questioned Shank aboutpending unfair labor practice charges filed by the Unionagainst the Employer. Cassidy quizzed Shank: "Irene, doyou know of any gifts, and [she] said no." Shank had notbeen advised that she did not have to appear in Cassidy'soffice or "answer his questions." Shank, a key union sup-shows, the testimony of Einstein, Cassidy, and Rhoades was at timesvague, evasive, contradictory, and unclear.Testimony and related documentary evidence pertaining to the Union'scard majority and the activities of an antiunion group known as SCAHare discussed below.porter, was discriminatorily laid off by Cassidy some 10days later.I find and conclude that company representativesRhoades, Bartoletti, Yarchak, McDonald, and Cassidy,by the foregoing conduct, violated Section 8(a)(1) of theAct. These repeated unwarranted attempts to discoverwhich employees were involved in the Union campaignand to pry into protected union activities, coupled withRespondent's stated opposition to unionization andthreats of reprisals, constitute the kind of coercive inter-rogation proscribed by Section 8(a)(1) of the Act. SeeN.L.R.B. v. Gladding Keystone Corp., 435 F.2d 129, 132-133 (2d Cir. 1970) and N.L.R.B. v. Novelty Products Co.,424 F.2d 748, 751 (2d Cir. 1970).In addition, "the law is clear that an Employer's sur-veillance of Union activity can unlawfully inhibit the ex-ercise of rights to engage in concerted activity," in viola-tion of Section 8(a)(1). Cf. N.L.R.B. v. Aero Corp., 581F.2d 511 (5th Cir. 1978). An employer may also violatethis statutory proscription by "creating the impression ofsurveillance" of employee union activities. Cf. N.L.R.B.v. Redwing Carriers, Inc., 586 F.2d 1066 (5th Cir. 1978).Janie Mikulan credibly recalled how upper managementtold her, shortly prior to the November 20 union meet-ing at the Holiday Inn, "they had heard there was goingto be one [a meeting] ...and they would like to findout who would be there." Supervisors Bartoletti andGraham were subsequently observed by employees atthe Holiday Inn during the evening of the meeting. Em-ployee Roudebush credibly explained how SupervisorGraham asked, "what are you girls doing here tonight,"and then "kept going" without waiting for Roudebush"to respond." On the next day, Supervisor Bartoletti re-lated to upper management the names of the employeesobserved at the Holiday Inn. In addition, as found supra,Supervisor Rhoades apprised employee Roudebush: "Iheard there was someone trying to get a Union in here."Rhoades made a similar statement to employee Clawson.Rhoades further quizzed employee Smith: "why [Smith]was leaning towards the Union." Respondent, by theforegoing conduct, engaged in surveillance of the No-vember 20 union meeting and repeatedly attempted tocreate among its employees the impression that it wasengaging in surveillance of employee union activities, inviolation of Section 8(a)(l) of the Act.Counsel for the General Counsel, in his post-hearingbrief, argues that Respondent further violated Section8(a)(l) by threatening employees with plant closure, lossof benefits, strikes, violence, and layoffs. Counsel for Re-spondent argues, inter alia:Respondent asserts that all statements or dissemina-tion of information carried out by Respondent were,as the record will show, expressions of opinions, ac-curate recitals of personal experiences or statementsof well-publicized facts made to employees with thesole intention of creating an atmosphere conduciveto the casting of an informed vote.As stated, Section 8(a)(l) makes it an unfair laborpractice for an Employer "to interfere with, restrain, or498 ADVANCED MINING GROUPcoerce employees" in the exercise of their right to self-organization. Section 8(c), in turn, provides:The expressing of any views, argument, or opinion,or the dissemination thereof ..shall not constituteor be evidence of an unfair labor practice under anyof the provisions of this Act, if such expression con-tains no threat of reprisal or force or promise ofbenefit.Read together, these provisions leave an Employer freeto communicate to his employees his views respectingunions, so long as that communication does not contain a"threat of reprisal or force or promise of benefit." TheSupreme Court stated in IN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 616-620 (1969):Any assessment of the precise scope of employerexpression, of course, must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely as those rights are em-bodied in Section 7 and protected by Section 8(a)(1)and the proviso to Section 8(c). And any balancingof those rights must take into account the economicdependence of the employees on their employers,and the necessary tendency of the former, becauseof that relationship, to pick up intended implicationsof the latter that might be more readily dismissedby a more disinterested ear.[An] employer is free only to tell "what he reason-ably believes will be the likely economic conse-quences of unionization that are outside his con-trol," and not "threats of economic reprisal to betaken solely on his own volition." N.L.R.B. v. RiverTogs, Inc., 382 F.2d 198, 202 (2d Cir. 1967)And see Surprenant Mfg. Co. v. .:L.R.B., 341 F.2d 756,761 (6th Cir. 1965); A.L.R.B. v. Harold Miller, et al.d/b/a Miller Charles & Co., 341 F.2d 870, 873 (2d Cir.1965); International Union of Electrical Workers v.N.L.R.B., 289 F.2d 757, 763 (D.C. Cir. 1960); N.L.R.B.v. Kolmar Laboratories, Inc., 387 F.2d 833, 836-838 (7thCir. 1967); NL.R.B. v. Louisiana Manfacturing Co., 374F.2d 696, 702-703 (8th Cir. 1967). Moreover, as the Su-preme Court further noted in Gissel, supra:[A]n employer cannot be heard to complain that heis without an adequate guide for his behavior. Hecan easily make his views known without engagingin "brinkmanship" when it becomes all too easy to"overstep and tumble into the brink," Wausau SteelCorp. v. N.L.R.B., 377 F.2d 369, 372 (7th Cir. 1967).At least he can avoid coercive speech simply byavoiding conscious overstatements he has reason tobelieve will mislead his employees.Employee Baker credibly recalled how SupervisorYarchak told Baker that Yarchak "thought that if theUnion got in there ...the plant might close" or "couldclose." Trucker Peterman, as he credibly testified, wasinformed by Plant Manger Cassidy that "if the Unionwere voted in the plant would close." Cassidy, at thesame time, told Peterman that this "was not to be spreadaround the plant ...that's how rumors get started ..."Employee Roudebush credibly recalled how SupervisorBartoletti warned her and a number of coemployees:"we would probably lose our [Company supplied] gloves[and] uniforms" if the employees chose union representa-tion. Plant Manager Cassidy got this same messageacross to employees at a meeting in the plant, explaining,as employee Clawson credibly testified, "the uniformswere worth about a dollar a day and it would be aboutten cents more an hour if we lost them." Clearly, theabove warnings by Respondent constitute proscribedthreats and are not privileged speech under Section 8(c).Equally coercive and in violation of Section 8(a)(l)was Vice President Einstein's December 4, 1979, letter tothe unit employees (G.C. Exh. 9). Einstein made clear tothe employees in this letter his strong opposition tounion representation and also instructed the employees:"DO NOT SIGN A UNION CARD ...UNDERANY CIRCUMSTANCES." Einstein, at the same time,warned: "you don't know what it's going to cost you inthe future"; "employees who signed them may be re-quired to appear and testify under oath"; employees"have been subjected to questioning by Government,Union and Company attorneys concerning the circum-stances in which they signed a card": "The Federal Gov-ernment protects you and gives you the right to refuse tosign any Union cards. Let me know if you receive suchpressure or threats." Later, Einstein wrote the unit em-ployees (G.C. Exh. 15): "remember when they [theUnion] lied to you about keeping your signature on theirauthorization card a secret." As the Board reasoned inColony Printing and Labeling, 249 NLRB 223 (1980):When, as in the instant case, an employer expressesits absolute opposition to unions "as clearly andstrongly as possible," and then warns its employeesthat "in many instances, the signed card is disclosedto the company" and that the employees should be"careful about what you sign," It is reasonably pre-dictable, if not entirely certain, that the employeeswill construe it as a warning that not only mightthe identity of card signers be disclosed to the em-ployer, but that more importantly, such disclosure isto be carefully avoided, in order to avoid retaliationby the employer; and, of course, the most effectiveway to avoid such disclosure is not to sign a unionauthorization card in the first place. Indeed, it is dif-ficult to imagine what other purpose an employermight have in warning its employees in thismanner.30Respondent, as the credible evidence shows, conduct-ed meetings of the unit employees where it repeatedlyvoiced its opposition to union representation. At onesuch meeting, employees were told by company officials:ao In addition, as ihe Board noted in Colony Printing, Respondent'smessage has the effect "of encouraging employees to report to Respond-ent the identity of union card solicitors who in any way approach em-ployees in a manner suhjectisely offensive to the solicited employee,," Infurther violation of Se 8(a)ll) of the Act499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe should give this Company a chance to proveitself...; Management had to go to Californiaonce a year and try to convince the Republic Cor-poration ...that the plant was going to be a suc-cessful plant: he didn't think this plant could afford...any setbacks ...; we couldn't let this monsterget in here.Employees were also told by management that "negotia-tions might take a year"; "our wages might be retroac-tive and they may not be retroactive"; and "our wageswould be frozen during the negotiations." Indeed, Ein-stein, in a letter to the employees (G.C. Exh. 16),warned:In other words, if the Company and the Union tookup to a year to reach an agreement, there would notbe any changes in wages or benefits until the newagreement was in effect. It's somewhat like a freezeon wages and benefitsEinstein, in a less subtle manner, told the assembled em-ployees "that the last plant he worked at became unpro-ductive and that he recommended that it be shut down."These statements, by top management, were not "care-fully phrased on the basis of objective fact to convey anEmployer's belief as to demonstrably probable conse-quences beyond his control." Gissel supra. Respondentwas in fact threatening the employees with a plant close-down and loss of benefits in violation of Section 8(a)(l).Counsel for the General Counsel contends that theEmployer's "overall campaign of repeated emphasisupon strikes, violence, layoffs and plant closings createda coercive atmosphere and ...the impression thatstrikes, violence, layoffs, plant closure and other adverseconsequences would flow from unionization." Counselfor Respondent, as noted supra, argues that Respondent's"statements" and "dissemination of information" were"expressions of opinions, accurate recitals of personal ex-periences or statements of well-publicized facts." InAmerace Corporation, 217 NLRB 850, 852 (1975), theBoard explained:In arguing against unionism, an employer is freeto discuss rationally the potency of strikes as aweapon and the effectiveness of the union seekingto represent his employees. It is, however, a differ-ent matter when the employer leads the employeesto believe that they must strike in order to get con-cessions. A major presupposition of the concept ofcollective bargaining is that minds can be changedby discussion, and that skilled, rational, cogent ar-gument can produce change without the necessityfor striking. When an employer frames the issues ofwhether or not the employees should vote for aunion purely in terms of what a strike might accom-plish, he demonstrates an attitude of predetermina-tion that bargaining itself will accomplish nothing.Employees should not be led to believe, beforevoting, that their choice is simply between no unionor striking.Also see Louis Gallet, Inc., 247 NLRB 63 (1980), andcases discussed.Applying this reasoning to the credible evidence ofrecord in this case, I find that Respondent-in the con-text of its intense antiunion campaign and accompanyingacts of coercion and discrimination-violated Section8(a)(1) of the Act by its repeated emphasis upon strikes,violence, layoffs, and plant closings. In short, Respond-ent was making clear to its employees "that their choiceis simply between no union" or strikes, violence, layoffs,and related adverse consequences. (Ibid.) Thus, for exam-ple, Vice President Einstein warned of "Union troubles,""Union threats" and "Union strikes" in his December 4letter to the employees (G.C. Exh. 9). Thereafter, Ein-stein (referring to a document allegedly sent to Cassidysome months earlier by an unidentified person or personswhich purportedly threatened Cassidy's "wife withrape") accused the union card solicitors of sending thisthreatening letter, and again warned of "violence andthreats." Later, Einstein told assembled employees about"strikes" at Respondent's Harmony plant. He also madeclear "that the last plant he worked at became unproduc-tive and that he recommended that it be shut down andit was shut down." Einstein, in a letter to employeesdated March 21 (G.C. Exh. 13), asked the employees to"get" the union representative "to guarantee," inter alia,"they will find a job for you in the event we are uncom-petitive and economically can't stay in business in Lu-cerne." Literature posted and distributed by Respondentduring this campaign repeatedly referred to such layoffsand strikes. And, shortly before the representation elec-tion, Respondent covered an entire wall with a "list ofstrikes" by union employees. (See G.C. Exhs. 17 and 18.)Representatives from Respondent's other facilities werebrought in to tell the Lucerne employees about "wildcatstrikes" and "violence" and, at the same time, to explainthat Respondent was "in a good position here, if there isa strike," to resist the strike. In sum, Respondent, by thisconduct, threatened its employees with strikes, violence,layoffs, closedowns, and similar consequences if theyvoted for union representation .3B. Wage Increases, Promises, and Grants of BenefitsCounsel for the General Counsel argues that Respond-ent violated Section 8(a)(l) by granting a wage increaseto employees in December 1979; by granting shift differ-ential wage increases to employees in February 1980; bygranting a wage increase to temporary employees inMarch 1980; by enclosing the plant cafeteria in March1980; and by promising employees future benefits if theywould abandon their support of the Union. Counsel forRespondent denies that its conduct was unlawful.The United States Court of Appeals for the Fifth Cir-cuit, in restating the pertinent legal principles in" I note that Einstein, in his April 14 letter to the employees (G. CExh 17). headlined in large print with the word "strike," states: "I amnot saying that we would necessarily have a strike here if the Unionwon " This language, read in the context of the entire letter referring tostrikes, as well as Respondent's related statements, is hardly an effectiveor reasonable disclaimer of the threat of such strikes Respondent's mes-sage, in this and related literature, was that, in effect, there would besuch strikes with union representation500 ADVANCED MINING GROUPXL.R.B. v. WKRG-T': Inc., 470 F.2d 1302, 1307-08(1973), commented:We cannot ignore decisional acceleration in em-ployee benefits preceded by months of lethargy.Lightening struck only after the Union's rod washoisted. In this case the wage readjustments andother benefits, to say nothing of the initial an-nouncement of these benefits, were clearly acounter-weight to [the Union's] organizational ef-forts. To permit a Company to time its announce-ment and allocation of benefits in such a fashionwould be a great disservice to the ideal of organiza-tional freedom so deeply imbedded in the [Act].For, as the Supreme Court had observed earlier inAIL.R.B. v. Exchange Parts Co., 375 U.S. 405 (1964):The danger inherent in well-timed increases in bene-fits is the suggestion of the fist inside the velvetglove. Employees are not likely to miss the infer-ence that the source of benefits now conferred isalso the source from which future benefits mustflow and which may dry up if it is not obliged.The credible evidence of record shows that monthsprior to the initiation of the Union's organizational drive,the Employer had adopted a "wage policy" for itsAugust 1979 to July 1980 fiscal year. Under that"policy," employees would receive two wage increasesof 3-1/2 percent each, one in August 1979, and thesecond in February 1980, or a total of 7 percent for the12-month period. This "wage policy" would followPresident Carter's wage "guidelines." And, as stipulated,employees were in fact given a 3-1/2-percent increaseduring August 1979.However, in mid-November 1979, the Union launchedits campaign at Lucerne. Shortly thereafter, about De-cember 1, 1979, Management suddenly decided to grantits "shell line" employees a pay raise. Mikulan, an ac-countant employed by the Company, "objected" to VicePresident Einstein when told about this raise, because, "itwasn't budgeted ...it would have made our expenses alot more for that month ...that's three months beforethe employees were supposed to get it." Einstein ex-plained to Mikulan: "why not give it to them now as op-posed to later and buy ourselves some votes."Subsequently, other production workers, having beeninformed about the sudden granting of a wage increaseto the "shell line," approached Einstein and they toowanted an increase. Einstein acknowledged that the"shell line" received a raise about December 1 and "therest of the people" received their raise about December10. Einstein claimed:We did not want to create a problem by giving onegroup something and make the other group [wait];so we felt it would be acceptable if we wouldchange everybody's wage at that time. ...We ba-sically had a choice; we could make some peoplewait until February or give the raise early.The wage increases given to the employees in Decembersignificantly exceeded the wage "guidelines." (See, gen-erally, G.C. Exh. 53.)On February 11, 1980, the Union filed its representa-tion petition with the Board's Regional Director. On thatsame day, the Employer suddenly posted a notice advis-ing its second and third shift employees that "effectiveFebruary 4. 1980, there will be an adjustment to [their]shift differential" from 12 to 20 cents per hour for thesecond shift and from 15 to 25 cents per hour for thethird shift. There was no other notification of this un-precedented increase, which also exceeded the wage"guidelines."Finally, on March 24, 1980, some 3 weeks before thescheduled representation election, Respondent hired anumber of "temporary employees." Previously these em-ployees had been excluded from the August 1979 across-the-board wage increase. Respondent, however, raisedthe salary of these "temporary employees" by 50 centsper hour. As noted above, Respondent is contendinghere that these "temporary employees" should be includ-ed in the bargaining unit. One of the "temporary em-ployees," Marsh credibly recalled how company counsel"wanted [her] to state" at the March 4 representationhearing that she was "part-time help instead of tempo-rary help." This, of course, was not true. And, account-ant Mikulan credibly testified that she was unaware of"any raises which were being contemplated or plannedfor temporary employees" and, further, was not aware of"any plan for any raise in a shift differential." Moreover,although discussions between Respondent and the em-ployees pertaining to enclosing and improving the plantfood or cafeteria area date back to 1978, these improve-ments were suddenly implemented in March 1980, aboutI month prior to the representation election. AccountantMikulan credibly testified that she was unaware of "anymoney that was set aside or earmarked for that project."I find and conclude here that the sudden granting ofthe December 1979 wage increases, the unprecedentedgranting of the shift differential increase in February1980, the unprecedented granting of a wage increase tothe "temporaries," and the enclosing of the food area,under the circumstances present here, were plainly calcu-lated to deter union activity and, as Einstein told Miku-lan, "buy ourselves some votes." Indeed, this case pro-vices dramatic examples of the quoted Court language:"decisional acceleration in employee benefits precededby months of lethargy"; lightening first struck after theUnion's rod was hoisted"; and "employees are not likelyto miss the inference that the source of the benefits nowconferred is also the source from which future benefitsmust flow and which may dry up if it is not obliged."However, Respondent, to make sure that the employeesgot the message, told them, as found in section D,5,above, "why don't we wait a year and see how the Com-pany treated us"; "raises were due in August ...weshould trust in the Company"; and "maybe give JohnEinstein at least another year to prove himself, and toget what the employees want." Respondent, by the fore-going conduct, unlawfully granted wage and benefit in-creases to employees and unlawfully promised employees501 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDbenefits in an attempt to deter their union support, inviolation of Section 8(a)(1) of the Act.C. The Discriminatory Treatment of Employee ShankEmployee Shank, as found in section E,I, supra, waschiefly instrumental in bringing the Union to the Em-ployer's Lucerne facility. Vice President Einstein ex-plained to his employees "that he was pissed and that hewould do everything in his power to stop it." Respond-ent thereafter engaged in an extensive antiunion cam-paign. Respondent was well aware of Shank's union ac-tivities. Mikulan had informed Einstein that Shank "hada lot to do with the starting of getting the Union in."Shank openly supported the Union throughout the cam-paign. Shank appeared at the Board representation hear-ing on March 4, 1980, on behalf of the Union. And,Shank spoke up to Plant Manager Cassidy at a meetingconducted on or about March 7, 1980, concerning thecontent of pending unfair labor practice charges.Shank worked as a "tapper" for the Employer. Shehad held this position for "over a year." About Decem-ber 12, 1979, she took "sick leave" for foot surgery. Sheprovided the Employer with the necessary medical docu-mentation for this leave. During January 1980, when shevisited the plant in order to submit her insurance forms,Plant Manager Cassidy told her that she "no longer hadthe tapper job." The "tapper job" was "a sit down" jobwhich would have enabled Shank to return to work andsatisfy her doctor's recommendation for limited ambula-tion during the post-operative period. The "tapper job"was, instead, given to an employee who worked in an-other department.Shank protested the Employer's failure to return herto her "tapper job." She noted, and the record shows,that Respondent, in refusing to reinstate Shank to the"tapper job," violated its past practice and printed per-sonnel policy which provide for reinstatement and de-partment seniority in such cases. Management claimedthat it was using "plant seniority." However, Plant Man-ager Cassidy was unable to cite" an example of whereplant seniority was used instead of department seniority,before Irene Shank's case." Indeed, Cassidy, whenpressed, finally told Shank that "if [her] interpretation"of the personnel manual "was correct then the manualwould have to be rewritten."On March 3, 1980, when Shank presented herself foremployment, management assigned her to the six-manautomatic line. One of the positions on this line was a"sit down" job. The six employees usually rotated. Cas-sidy told Shank that if the other workers on the line donot complain, she could work there performing the "sitdown" job. However, some 2 weeks later, on March 17,Shank was summarily laid off. Cassidy then apprisedShank that she was observed standing for two 8-hourshifts and therefore would have to rotate with the fiveother workers. Shank explained to Cassidy that she didnot stand for two shifts. Her leg was propped up. Never-theless, she was laid off and not recalled until a fewweeks after the April 18 representation election. Signifi-cantly, prior to the election, Shank's "tapper job"became available. Management, nevertheless, did notoffer her this position at the time.I find and conclude here that the reason why Re-spondent refused to reinstate employee Shank to her"tapper job" on or about March 3, why Respondentsome 2 weeks later on March 17 laid her off from herjob on the automatic line and why management did notrecall her until after the April 18 election even thoughher "tapper job" became available during this period,was to further demonstrate to the unit employees theEmployer's intense opposition to union representation.The Employer, by its disparate application of its sickleave and department seniority policies, kept this knownunion protagonist out of the plant during the criticalperiod preceding the representation election. The em-ployees could see what had happened to the key unionleader, before voting on April 18. Respondent, by thisconduct, violated Section 8(a)(l) and (3) of the Act.D. The Discriminatory Termination of RecallOpportunitiesfor Certain "Temporary Employee"The Company, in the past, has used the services of"temporary employees" at its Lucerne facility. TheCompany argues, as discussed below, that these "tempor-aries" should be included in the unit. About 1 monthbefore the representation election, Plant Manager Cas-sidy started telephoning various of these "temporary em-ployees" to inquire if they wanted to return to work.And, about this same time, the hourly wage rate of the"temporaries" was increased from $3.50 to approximately$4 per hour. Further, one such worker, Marsh, was alsoasked by company counsel to state at the Board-conduct-ed representation hearing that she was "part-time insteadof temporary help." Marsh, however, credibly explainedthat she was never "referred to as a part-time employee."(Also see G.C. Exh. 26.)Three former temporary employees-Randolph,Marsh, and Black-related their conversation in Marchwith Plant Manager Cassidy, pertaining to their recall.Randolph told Cassidy that she "was working" at thetime, and Cassidy indicated to her that he would "keep[her] in mind for a permanent position." Marsh explainedto Cassidy that she "couldn't work the afternoon shift"because of her young children, and Cassidy stated to herthat "he would keep [her] in mind" in the future. Blackdisclosed to Cassidy that she was pregnant, and Cassidyadvised her that he could not, under these circumstances,hire her, "but to keep in contact with them." Nothingwas said to these former "temporaries" about being re-moved from a so-called employee list.Later, on March 23, the Union held its final meetingwith the Lucerne employees before the scheduled elec-tion. Present at this meeting were both employees whosupported the Union and employees who opposed theUnion (known as SCAB). Former "temporaries" Ran-dolph and Marsh attended this meeting and sat with theunion supporters. Rainey, an employee opposed to theUnion, took an attendance "list" at this meeting. Raineylater discussed this meeting with Supervisor Rhoades,whose antiunion conduct has been detailed supra.3i This:" Insofar as Rainey claims that she did not disclose the contents ofher attendance "list" to Rhoades, or other members of management. I doContinued502 ADVANCED MINING GROUPwas the "only" union meeting ever attended by former"temporaries" Randolph and Marsh. About 5 days later,Cassidy notified Randolph, Marsh, Black, and threeother "temporaries," by certified mail, that they werebeing "removed from our permanent part-time employeelist" because they "refused recall."The credible evidence of record establishes that therewas never any such "list"; that "temporaries," in thepast, were never referred to as "regular part-time em-ployees"; and that the Employer, in the past, never sentsuch letters to its "temporaries." Indeed, Randolph,Marsh, and Black were not told in their telephone con-versations with Cassidy that they would not be consid-ered for recall because they were not available for workon March 24. I find and conclude on this record, includ-ing Respondent's strong opposition to union representa-tion and its resort to coercion and discrimination, thatthe only reason why it sent such certified letters to its"temporaries" was because it was told that Randolphand Marsh had joined the union supporters and it did notwant them to vote in the election. Further, I find thatRespondent sent these letters to the four other "tempor-aries" in an attempt to conceal its unlawful effort toeliminate the two union supporters from the potentialunit.Accordingly, Respondent discriminated against all six"temporaries" by the foregoing conduct. However, sincethe General Counsel only alleges that Respondent dis-criminated against Randolph, Marsh, and Black, I musttherefore limit my findings to them.E. The Discriminatory Refusal To Assign Roudebushas Temporary SupervisorCounsel for the General Counsel argues "that the evi-dence establishes that Respondent failed to select Roude-bush for a temporary supervisor position" in March 1980"because of her Union activities," and instead "selectedSmith, Wannett and Reinhard" for such positions "toreward them for their anti-Union" efforts. Counsel forRespondent argues that the Employer "based its decisionon [Roudebush's] attendance record and lack of depend-ability." On the credible evidence of record, summarizedin section G, above, I find and conclude that Respond-ent-as part of its attempt to deter the Lucerne employ-ees from voting for union representation at the April 18representation election-withheld the temporary supervi-sor assignment from Roudebush because of her knownunion activities and rewarded Smith, Reinhard, andWannett with such promotions because of their efforts tooppose the Union, in violation of Section 8(a)(1) and (3)of the Act.Roudebush attended the first union meeting which, asfound above, was spied upon by Respondent. She openlysupported the Union throughout the campaign and solic-ited the union support of her coworkers. She attendedthe March 4, 1980, representation hearing on behalf ofthe Union. Supervisor Rhoades "knew" that employeeRoudebush was "for the Union." At various timesnot credit her testimony. She admittedly revealed the name of one co-worker present at that meeting to Rhoades. And, as found, she activelyopposed union representation with members of managementthroughout 1979 and again during early 1980, Roudebushheld the temporary assignment of supervisor on the"manual line." She would, while serving in this capacity,receive 50 cents more per hour. She and coworkerLamar (who also served in such a capacity in the past)had more seniority in their department than any otheremployee.In March 1980, some 3 or 4 weeks before the election,Respondent declined to offer Roudebush one of the threeavailable temporary supervisor assignments, assertedlybecause of her "absenteeism" and "lack of dependabil-ity." It is true, as counsel for Respondent contends, thatRoudebush had a bad attendance record. (See, generally,G.C. Exh. 41.) However, Roudebush's attendance recordhad not prevented the Employer from making such su-pervisory assignments to her in 1979 and early 1980.Indeed, Plant Manager Cassidy acknowledged that afterhe gave Roudebush a written warning for "excessive ab-senteeism" in early 1980, her attendance "improved con-siderably." And, an examination of the absenteeism re-cords of employees Smith and Reinhard, who had notpreviously been given such assignments by the Employ-er, shows that their attendance similarly left much to bedesired.32Respondent's other alleged reason for with-holding this assignment from Roudebush was her "lackof dependability." Respondent cites the two occasionswhen Roudebush walked off her job. However, these in-cidents did not prevent Respondent from making Roude-bush a temporary supervisor in the past. Indeed, Supervi-sor Rhoades did not even rely upon these incidents orreport them to Plant Manager Cassidy.Under all the circumstances present here, includingmanagement's antiunion animus, the timing of this action,the belated and shifting nature of management's allegedreasons for its action, and the failure of these reasons towithstand close scrutiny, I find that management wasagain attempting to demonstrate to the employees thatthose who supported the Union would be punished andthose who opposed the Union would be rewarded.F. The Antiunion Activities of "SCAB" andRespondent's Responsibility for This ConductCounsel for the General Counsel argues that membersof an antiunion employee group known as "SCAB" coer-cively interrogated and threatened employees and thatthe Employer is responsible for this and related conduct.Counsel for Respondent argues that the Employer"cannot be held accountable for conduct of voting em-ployees engaged in anti-Union conduct." The unlawfulconduct which the General Counsel would thus attributeto the Employer by this contention is essentially similarto the numerous acts of misconduct discussed and foundabove. Accordingly, it would appear unnecessary to fur-ther encumber this decision with findings of additionalcoercive interrogations and threats. In any event, I find32 For example, as GC. Exh 41 shows, Smith was off sick some 21days in January and some 12 days in February 1980, shortly prior to hersupervisor assignment. Reinhard was off sick about 15 days and had 4excused absences in 1979 Further, while the record (G.C Exh 41) is notentirely clear, Reinhard apparently did not work the entire month of Sep-tember 1979503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conclude on this entire record that Respondent, byits conduct throughout this campaign, led its Lucerneemployees to believe that the so-called SCAB membersspoke for and with the approval of the Employer. Con-sequently, under settled principles of agency law, Re-spondent Employer is now estopped to deny responsibili-ty for the coercive interrogations and threats made bythe "SCAB" group. Cf., Community Cash Stores. Inc.,238 NLRB 265 (1978).Thus, employee Baker credibly recalled how, about Iweek before the election. "SCAB" member Davis was"showing" an antiunion petition "to other employees onthe assembly line." (See G.C. Exh. 29.) EmployeeMcCormick credibly recalled how she was approachedby Davis with this petition while she was working, andthen asked to sign. (Also see the corroborative testimonyof employee Molestatore.) And, employee Jackson credi-bly testified with respect to this petition (G.C. Exh. 29),in part as follows:Q. Now, what if anything did you do at thatpoint, when you observed him passing this paperaround?A. I asked [Supervisor] Geno Bartoletti what thepaper was.Q. And what was his response, if you can recall?A. He told me that it was a petition, that it wasnothing political, that they just wanted to show theCompany who all was behind them.Q. Okay, and from that conversation, what didyou understand Bartoletti to mean when he saidthey?A. "SCAB."Q. Do you recall if Bartoletti said anything elsewith regard to the petition or what would be donewith the petition?A. Yes, they said that they were going to post it.Q. Did he say where?A. On the bulletin board.Q. And did you observe Bartoletti or any othersupervisor attempt to stop Davis?A. No.In addition, Jackson credibly related how "SCAB"member Reinhard, in the presence of representatives ofRespondent, asked employees at work to take "vote no"buttons.Employee Janice Smith credibly related the followingconduct involving "SCAB" members Rainey and Rein-hard:Directing your attention to about late March of1980, do you recall speaking with any employeesabout a meeting with Management?A. YesQ. And who was this?A. Jean Rainey.Q. Do you recall what was said that time byRainey?A. Jean Rainey said that she was called into ameeting with Bruce Cassidy and John Einstein andBruce Cassidy said that this was a meeting on thenine most boisterous SCABS and that they could doanything short of physical violence to the Unionpeople, make sure the Union person threw the firstpunch so that they would be the one fired.Q. Now, do you recall any members of SCABtalking about what would happen if the Union gotin?A. Yes.Q. Okay, who did you hear this from, whichSCABS are you talking about?A. Carol Reinhard and Jean Rainey.Q. And what do you recall them saying andaround when did they make these statements?A. Well, during the whole Union campaign theykept saying that if the Union came in, the plantwould probably shut down because they couldn'tafford to pay us the wages the Union would ask.Q. And do you ever recall seeing a "vote no"button?A. Yes.Q. About when did you see one, approximately?A. About a week before the election.Q. And could you describe the circumstancesbehind your seeing the "vote no" button?A. Yes, I was running the header and CarolReinhard came up and tapped me on the shoulderand I turned around and she had a brown envelopeand it said take one on it so I put my hand in andtook one out and it was a "vote no" button and Isaid no thanks.Q. I show you what's been marked previously asGeneral Counsel's Exhibit Number 30, can youidentify that please?A. Yes, that's the button.Q. Was this during working time?A. Yes.33In sum, I find and conclude that "SCAB" members, byasking employee at work to sign an antiunion petitionand to accept "vote-no" buttons, were, in effect,"poll[ing] the employees about their sentiments regardingthe Union." Cf. Great Western Coca Cola Bottling Co., etal., 256 NLRB 520 (1981). "SCAB" members, at thesame time, were threatening employees with plant clo-sure if they chose union representation. Such conduct,assessed in the context of the violations found above, isplainly coercive.3413 Rainey, in her testimony, recalled a meeting between antiunion em-ployees and Company Agent Alex Hornkuhl, at which time the antiunionemployees were told that they "could do anything [they] wanted to ver-bally."Insofar as Rainey and Davis assert in their testimony that the activitiesof "SCAB" members were conducted during nonworking time and/orwere without Respondent's approval or knowledge, I find such testimonyand related assertions by Respondent incredible here.34 Counsel for Respondent argues that the General Counsel, whileamending his complaint in this proceeding, "dropped from GeneralCounsel's case" the above allegation pertaining to the "SCAB" group. Ireject this contention. A fair reading of this record does not support afinding that the General Counsel dropped, abandoned, or waived theabove issue. In any event, the activities of "SCAB" members and theEmployer's responsibility for them were fully litigated before meFurther, in this context, I note that the credible evidence of recordshows that counsel for Respondent, when he was purportedly investigat-ing the activities of "SCAB" and his client's responsibility for such con-Continued504 ADVANCED MINING GROUPG. The Employer's Refusal To Bargain With theUnion; A Bargaining Order Is AppropriateThe General Counsel contends that, under the princi-ples stated in N.L.R.B. v. Gissel Packing Co., 395 U.S.575 (1969), Respondent Employer violated Section8(a)(5) and (1) of the Act by refusing to recognize andbargain with the Union as of February 12, 1980, whenthe Union's demand for recognition was received by theEmployer, and that a bargaining order should issue. Re-spondent asserts that the Union did not have valid au-thorization cards from a majority of employees in thestipulated appropriate unit as of the demand date andthat a bargaining order is, on this record, an appropriateremedy. The controlling legal principles have been re-stated and applied on many occasions. See, e.g., RedBarn System, Inc., 224 NLRB 1586 (1976), enfd. 574 F.2d315 (6th Cir. 1976); N.L.R.B. v. S. E. Nichols-Dover, Inc.,414 F.2d 561 (3d Cir. 1970); \AL.R.B. v. DaybreakLodge, 585 F.2d 79 (3d Cir. 1978):, .L.R.B. v. ProductionIndustries. 425 F.2d 1206 (6th Cir. 1970). In brief, whilethe Board normally views a secret-ballot election as themost satisfactory method of resolving questions of repre-sentation, it has long been recognized that certain specialcircumstances may require reliance upon other indicia ofemployee sentiment. Where a union has obtained validauthorization cards from a majority of employees in anappropriate unit but the employer engages in a course ofconduct which tends both to destroy this majority and tonegate the likelihood of a future fair election, the Boardhas concluded, with Court approval, that the status quoante would be most nearly restored and the policies ofthe Act best effectuated by a bargaining order. The Su-preme Court stated the rule in Gissel Packing Co., supra,as follows:In fashioning a remedy in the exercise of its discre-tion, the Board can properly take into considerationthe extensiveness of an employer's unfair labor prac-tices in terms of their past effect on election condi-tions and the likelihood of their recurrence in thefuture. If the Board finds that the possibility of eras-ing the effects of past practices and of ensuring afair election [or a fair rerun] by the use of tradition-al remedies, though present, is slight and that em-ployee sentiment once expressed through cardswould, on balance, be better protected by a bargain-ing order, then such an order should issue.As discussed below, I find and conclude on this recordthat on February 12, 1980, when Respondent receivedduct, shortly before the scheduled representation election, unlawfullyquestioned at least one employee Thus, as employee Jackson crediblytestified, she was called to a meeting in the plant conference room andthen asked by counsel for the Employer, inter alia. "if we thought in anyway that the Company was behind SCAB" and "what we all thoughtabout the charges that was against the Company" An employee's person-al and subjective reaction to coercion conduct and the charges pendingare not a legitimate or bona fide subject of an attorney's preparation forlitigation Cf. VL.R.B. v Neuhoff Brothers. Packers. Inc , 375 F 2d 372,376-378 (5th Cir. 1967). and cases citedthe Union's initial demand for recognition,35 the Unionhad the support and signed valid authorization cardsfrom a majority of employees in the stipulated appropri-ate unit; Respondent, in an attempt to undermine and de-stroy the Union's support, engaged in extensive and per-vasive unfair labor practices; and the only effectivemeans of remedying these unfair labor practices is by abargaining order. Accordingly, the Employer has violat-ed Section 8(a)(5) and (1) of the Act, as alleged. For, asthe Board noted in Red Barn System, Inc., supra:This is not one of those cases where the unfairlabor practices committed are either so minor incharacter or so isolated in nature that no bargainingorder remedy is required. On the contrary, the con-duct engaged in by Respondent can only properlybe described as a massive and blatantly unlawful re-sponse to employee organizational activities, theimpact of which reached all employees in the bar-gaining unit.361. The composition of the appropriate unitThe parties have stipulated that the unit alleged in thecomplaint is appropriate (see fn. 1, supra). The partieshave stipulated that on February 12, 1980, the Employerreceived the Union's demand for recognition as bargain-ing agent of the unit employees. The parties have furtherstipulated that the 35 employees named below were in-cluded in this unit during the pertinent time period."7Adispute exists as to whether the 13 individuals namedbelow should also be included in the unit during this per-tinent period.38as Union Representatlve Radulovich credibly testified that he renewedthis demand for rec(ognition on March 4, 1980, at the Board-conductedrepresentation hearingan Also see Trading Port. Inc. 219 NLRB 298 (1975).T: Ihe employees are:BakerM Smith (Beck)BrownClas sonCorbelliDalsHarmonHippchenHolllngsworthHopkinsHughesJacksonLamarMcCormickMcCurdyMcKeehan (Stiteler)MolestaforePenrosePetersonRaineyReegerReinhardRoudebushSebringShankSlaterD SmithJ SmithStewartWanneitWalkW'ikeMilam WitheyZapolockyas They consist of 10 temporary employees (Baker. Ball, Black,Kreger, I indsey, Marsh, Patterson. Randolph, Snyder. and Tras is); a stu-dent employed as part of a program with his school (Sobonya); an al-leged supervisor (Jennings): and a person who was not working duringthe critical time perrod because of pregnancy (Shultz)505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa. The "temporaries"Counsel for Respondent argues that 10 so-called tem-poraries should be included in the stipulated unit. Coun-sel for Respondent states "that these individuals had, atthe time in question, a present interest in the terms andconditions of employment and shared a community of in-terest with the full-time employees. "Counsel for theGeneral Counsel argues that these 10 'temporaries' 'lacka community interest with the full-time and regular part-time production and maintenance employees and shouldbe excluded"' for purposes of determining unit composi-tion during the critical period.The essentially undisputed and credible evidence ofrecord shows that the Company, in the past, has utilizedthe services of temporary employees. The temporarieswere informed, when hired, that their job was only tem-porary. They were required to sign a form acknowledg-ing that their employment is only "for a term of approxi-mately 30 to 120 days at an hourly rate of $3.50"; "nocompany paid benefits will be furnished to such tempo-rary employees"; and, "should any temporary employeelater be hired as a permanent employee, all normal bene-fits furnished by this company will start 90 days from thedate of notice" thereof. (See G.C. Exhs. 24 and 26.) Re-spondent has terminated such temporaries without noticewhen its production needs have been satisfied. The $3.50per hour paid to the temporaries (prior to Respondent'sattempt to grant them a raise and include them in theunit during this proceeding) was significantly below thehourly rate paid to regular employees. (Cf. G.C. Exh.53.) The temporaries were also excluded (prior to thisproceeding) from Respondent's across-the-board wageincrease granted to regular employees.General Counsel's Exhibit 42, a list of Respondent'stemporary employees, shows that as of February 12,1980, when the Union's demand for recognition was re-ceived by Respondent, Respondent had employed some46 temporaries. Only 4 of these 46 became permanent.a"And, only 3 of these 46 temporaries were rehired by Re-spondent for a new 30- to 120-day period prior to Febru-ary 12, 1980.40 Temporaries, when terminated, were toldthat they were no longer needed. They were not advisedthat they might be recalled or questioned about theirfuture availability. Further, by late January 1980, all ofthe temporaries had been terminated and none wereworking on February 12, when the Employer receivedthe Union's demand for recognition. Indeed, none wereworking on March 4, 1980, when the Union renewed itsdemand for recognition at the Board-conducted repre-sentation hearing.Under all these circumstances, I would exclude the"temporaries" from the unit. I find here that the "tem-poraries" did not share a sufficient community of interestwith the "full-time and regular part-time production andmaintenance employees" and, further, had no reasonable19 The four temporaries who became permanent, prior to February 12.1980, were Slater, Yarchak, McCurdy, and Zapotocky I note that sixother temporaries were made permanent from late July through Septem-ber 1980, after the representation election in this case.4' Marsh, Black, and McKee were the only temporaries rehired priorto February 12, 1980. Two others (Travis and Lindsey) were rehired onMarch 24, 1980, after the representation hearingexpectancy of recall when terminated. See, generally,American Federation of State, County and Municipal Em-ployees (Zwerdling, Mauren and Papp), 224 NLRB 1057,1058 (1976), and United Telecontrol Electronics, Inc., etal., 239 NLRB 1057 (1978).b. SoboynaRespondent would include Michael Soboyna in theunit during the critical period. The General Counselwould exclude him. Soboyna was employed from Febru-ary 7 to July 21, 1980. As Plant Manager Cassidy ac-knowledged, Soboyna was hired on February 7 and ter-minated on July 21, 1980; his wage rate was $3.10 perhour; he was then a high school student; he worked"four to six hours" each day "depending on classes"; hewas part of a "work co-op program" and "got credit forschooling ...while he was working"; his "hours duringthe day" depended on his "schedule at school" and"varied"; and "he was a draftsman":He had a drafting table that he worked on, he wasout in the plant, and made sketches of things thatwe needed drawn up from the factory, and then hewould come in and draw them up on the draftingmachine.The draftsman table was located in Plant Manager Cas-sidy's office where Soboyna did his drawings. He report-ed to Plant Manager Cassidy and received no fringebenefits.I find and conclude that Soboyna was a student em-ployee who lacked a sufficient community of interestwith the bargaining unit employees and, therefore,should not be included for purposes of determining unitcomposition during the critical period. His wages weresignificantly lower tham those of the unit employees; hewas part of a student program; he received no fringebenefits; he worked under the plant manager in the plantmanager's office; his work was not the routine produc-tion and maintenance work; and he did not work regularshift hours. See, generally, United Telecontrol Electronics,supra.c. JenningsRespondent would exclude Melvin Jennings from theunit during the critical period as a supervisor. The Gen-eral Counsel "submits that although Jennings is currentlya supervisor, as of the demand dates [February 12 andMarch 4, 1980] Jennings was an employee." (Emphasissupplied.) Plant Manager Cassidy acknowledged that thepersonnel file of Jennings shows that "there is a payrollchange notice" for Jennings "dated August 11, 1980, andthat indicates that [Jennings] went from maintenance ...to supervisor." According to Cassidy, it was on August11, 1980, when Jennings "went from $7.12 per hour to$15,500 per year." And, as Jennings explained, theAugust 11 change in his status gave him a raise of "about$3,000 ...yearly." Further, former accountant Mikulantestified that, while she was employed at Lucerne, Jen-nings was hourly paid, received overtime, punched atimeclock with the other maintenance employees, was506 ADVANCED MINING GROUPposted as "indirect labor," did not have the "power tohire, fire, or discipline employees," and was coded onthe payroll as maintenance and not supervisory.Jennings claimed that he was a lead maintenance manfor over a year prior to the August 11 change in hisstatus and that he in fact had scheduled work for thefour other maintenance workers. He recalled that he wasthen "making like a quarter more than they was." How-ever, as Mikulan further explained, Jennings was one ofthe first five to be hired in the plant and therefore hewas there "for a lot more raises than the other men"And, Roudebush recalled that, during the critical period,she saw Jennings on the floor performing maintenance-production work about 95 percent of the time.Jennings related that he had attended supervisoryschool during 1979 and, further, about March 21, 1980,after the Board-conducted representation hearing in thiscase, he was notified by Respondent that he was, ineffect, "not allowed to attend any meetings dealing with...any Union functions or whatever." Earlier, howev-er, about November 30, 1979, Jennings had signed aunion card and mailed it back to the Union. Further,Jennings acknowledged that, while serving as lead main-tenance man, John Graham supervised him, the fourother maintenance workers and two machine shop work-ers."A supervisor" is defined in Section 2(11) of the Act,as:[A]ny individual having authority, in the interest ofthe employer, to hire, transfer, suspend, layoff,recall, promote, discharge, assign, reward or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectivelyrecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical or rule-book author-ity. It is well settled that a rank-and-file employee cannotbe transformed into a supervisor merely by investing himor her with a "title and theoretical power to perform oneor more of the enumerated functions." N.L.R.B. v.Southern Bleachery & Print Works, Inc., 257 F.2d 235, 239(4th Cir. 1958), cert. denied 359 U.S. 911. What is rele-vant is the actual authority possessed and not the conclu-sory assertions of a company's officials. And while theenumerated powers listed in Section 2(11) of the Act areto be read in the disjunctive, the section also "states therequirement of independence of judgment in the con-junctive with what goes before." Poultry Enterprises. Inc.v. N.L.R.B., 216 F.2d 798, 802 (5th Cir. 1954). Thus, theindividual must consistently display true independentjudgment in performing one of the functions in Section2(11) of the Act. The exercise of some supervisory tasksin a merely "routine," "clerical," "perfunctory," or "spo-radic" manner does not elevate a rank-and-file employeeinto the supervisory ranks. N.L.R.B. v. Security GuardService, Inc., 384 F.2d 143, 146-149 (5th Cir. 1967). Norwill the existence of independent judgment alone suffice;for "the decisive question is whether [the individual in-volved has] been found to possess authority to use [his orher] independent judgment with respect to the exerciseby [him or her] of some one or more of the specific au-thorities listed in Section 2(11) of the Act." N.L.R.B. v.Brown & Sharpe Manufacturing Company, 169 F.2d 331,334 (Ist Cir. 1948). In short, "some kinship to manage-ment, some empathetic relationship between employerand employee must exist before the latter becomes a su-pervisor for the former." N.L.R.B. v. Security GuardService, Inc., supra, 384 F.2d at 149 (1967).On this record,4i I find and conclude that Jenningsdid not sufficiently possess the authority to use his inde-pendent judgment with respect to the exercise by him ofone or more of the specific authorities and indicia enu-merated in Section 2(11) of the Act. He has not beenshown here to have "responsibly" directed the fourother maintenance workers or to have "effectively" rec-ommended such action. Indeed, the four other mainte-nance workers, Jennings, and two shop workers were allsupervised during this pertinent time by supervisorGraham. Jennings, when the demand for recognition wasreceived on February 12, and again on March 4, was, inmy view, an employee and not a supervisor.d. ShultzThe General Counsel argues that Janet Shultz was notemployed on the demand dates of February 12 or March4, 1980, and therefore should not be included in the unit.Respondent argues that she was on pregnancy leavefrom November 1979 until August 1980. The GeneralCounsel states (G.C. Exh. 41):The only testimony presented was that Shultz wasnot working because she was pregnant, but that sheis currently working for Respondent. Althoughcounsel for the General Counsel concedes that anemployee on pregnancy leave maintains her statusas an employee and is eligible to vote, there is noevidence that Shultz was on pregnancy leave otherthan a self-serving notation made on her absenteecalendar in August 1980, long after the demanddate. There was no evidence that Respondent had arecognized pregnancy leave policy.Although the record is not entirely clear here and thisissue is not free from doubt, I find that Respondent hassufficiently demonstrated that Shultz, an employee, wason pregnancy leave during the demand dates and laterreturned to work. I would include her in the unit duringthe critical period. Cf. Winco Petroleum Company, 241NLRB 1118, 1131-32 (1979).In sum, I find that as of February 12 and March 4,1980, the stipulated appropriate unit consisted of 37 em-ployees.41 I credit the above tesllmony of Cassidy. Jennings. Roudebush. andMikulan as fCairly reflecting Jennings' joh dulies during Ihe pertinentperiod507 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The authorization cardsThe stipulated appropriate unit, as found above, con-sisted of 37 employees as of February 12, 1980. TheGeneral Counsel contends that, "as of the initial demandon February 12, the Union had obtained 21 valid and au-thentic authorization cards executed by employees in theunit"; that the cards "contain clear and unambiguous lan-guage"; and that each card "states on its face that thesigner requests and accepts membership in the Union andauthorizes the Union to represent" the employees. (SeeG.C. Exhs. 21(a) through (v), the cards signed by theunit employees.)42Respondent "asserts that the follow-ing [nine] cards must be dismissed as invalid due to mis-representations made by Union adherents in soliciting thecards"-"The cards of Baker, Walk, Reeger, Molesta-tore, Zapotocky, Steward, Wike, Peterson, and Witheywere solicited through misrepresentations and are there-fore invalid."43The controlling legal principles were restated in WincoPetroleum Company, 241 NLRB 1118, 1132-33 (1979), asfollows:[E]mployees as a rule are not too unsophisticated tobe bound, and should be bound, by the clear lan-guage of what they sign unless that language is de-liberately and clearly canceled by a union adherentwith words calculated to direct the signer to disre-gard and forget the language above his signature;and that there is nothing inconsistent in handing anemployee a card that says the signer authorizes theunion to represent him and telling him that the cardwill probably be used first to get an election. In thisregard, because unions usually expect (as the Boardpointed out in Levi Strauss [172 NLRB 732 (1968)]),to use the election route in gaining representationrights, and obtain authorization cards primarily tomake the required showing of employee interest,the fact that a union may have stressed the electionuse (at a time it thought it might have a fair electionunobstructed by substantial independent unfair laborpractices), rather than the alternative use of provingmajority interest in representation, does not pre-clude giving probative value to unambiguous au-thorization cards. Absent some other disability, theuse or proposed use of the cards to secure an elec-tion doe not alter their essential character as uniondesignations.Second, an employee's thoughts or afterthoughtsas to why he signed a union card and what hethought that card meant cannot negative the overtaction of having signed the card, Joy Silk Mills v.N.L.R.B., 185 F.2d 732, 743 (D.C. Cir. 1950), en-forcing 85 NLRB 1263, cert. denied 341 U.S. 914;42 The General Counsel notes that one additional card, that of employ-ee McCurdy (G.C Exh 21(k)), was signed on February 17, 1980, afterthe initial demand date. As stated, the Union renewed its demand onMarch 4, 1980.'3 Counsel for Respondent only "specifically disputes the validity ofthe cards so designated" in his brief. However, he generally "asserts thatall cards may have been solicited through varying degrees of misrepre-sentation."N.L.R.B. v. Gissel Packing Co., supra, 395 U.S. [575]at 608 (1969); Levi Strauss supra, 172 NLRB at 734.Third, where employees testify under the eye ofcompany officials about card signing events whichoccurred much earlier and prior to company activi-ties that constituted unfair labor practices, there iswisdom in requiring fairly strong evidence of mis-representation before adjudging the signed cards in-valid, N.L.R.B. v. Southbridge Sheet Metal Works,380 F.2d 851, 855 (Ist Cir. 1967). For it is certainlyconceivalbe that the same threats and benefitswhich shook an empoyee's original support of theunion also altered the employee's memory of theevents that occurred before the presentation of suchthreats and benefits. By the time of trial, thoughemployees may have changed their minds with re-spect to union affiliation, the crucial question in arefusal to bargain case is whether the union had thesupport of a majority of the employees in an appro-priate bargaining unit at the time the request to bar-gain was made, and not whether that support re-mains intact months later. N.L.R.B. v. InternationalUnion United Automobile Aerospace and AgriculturalImplement Workers of America, UA W-AFL-CIO[Preston Products Co.], 387 F.2d 801, 807-808 (D.C.Cir. 1967), enforcing 158 NLRB 322; Levi Strauss,supra, 172 NLRB at 735.a. BakerThe first of the nine cards specifically disputed by Re-spondent is that of employee Baker (G.C. Exh. 21(b)).Baker testified that he signed his card on November 20,1979, at the first union meeting; that he read the cardbefore signing it; and that he understood that the signingof the card was in support of the Union. Baker furtherclaimed that "1 signed the card because I wanted to havea vote"-"He [Radulovich] said that we needed so manycards in order to have a vote and that's why I signed thecard." However, Baker acknowledged that Union Repre-sentative Radulovich "didn't tell me that was the onlypurpose for signing it." And, Radulovich, Clawson,Shank, and Roudebush, all present on November 20, cre-dibly denied that Baker, or any other employee, was toldthat the only purpose of the card was to obtain an elec-tion.Baker, shortly prior to this hearing, checked the "yes"box on a questionnaire (Resp. Exh. I) prepared by coun-sel for Respondent. The questionnaire states: "If yousigned a union card, did the person asking you to signtell you that the only purpose of the card was to get anelection." Baker, however, when questioned by counselfor Respondent at this hearing, credibly insisted: "He[Radulovich] didn't tell me that was the only purpose forsigning it."I find and conclude that Baker voluntarily signed aclear and unambiguous authorization card; he read thecard before signing it; he understood that he was signingin support of the Union; and, despite his checking the"yes" box on counsel's questionnaire shortly before thishearing, no misrepresentation was made to him, asclaimed.508 ADVANCED MINING GROUPb. Wa/AlkThe second card specifically disputed by Respondentis that of employee Walk. (See G.C. Exh. 21(h).) Walktestified that he signed his card on January 31, 1q80: thathe read the card prior to signing it; that he understood"what that meant":[I]t said that the Union would represent me if I hadmy signature on that card in any legal matters thatinvolved the Union coming into the Company, any-thing like that.Further, Walk explained:[S]omeone asked me, would you sign a Union cardif you had one, and I said I would have to thinkabout it, which is what I did, and so they gave methe Union card, and so I took it home, and I lookedit over, and I thought it out, and finally I signed.Walk admittedly had checked the "yes" box on coun-sel for Respondent's questionnaire (Resp. Exh. 2), asking"if you signed the Union card, did the person asking youto sign, tell you that the only purpose of the card was toget an election." Walk, in his testimony at this hearing,credibly explained that "I was confused." Walk insisted:"The only thing that I figured that card was for, was toget me in the Union, as a member, get me membership inthe Union."I find on this record that Walk voluntarily signed hiscard designating the Union as his representative and thatno misrepresentations were made to him, as claimed. Ifind the "yes-no" questionnaire of counsel for Respond-ent (see Resp. Exh. 2) to be unreliable evidence of al-leged misrepresentations here, especially when viewed inthe context of management's extensive threats, coercion,restraint, and discrimination calculated to destroy theUnion's employee support.c. ReegerThe third card attacked by Respondent is that of em-ployee Reeger. (See G.C. Exh. 21(j).) Reeger testifiedthat he received his card in the mail; that he signed thecard on November 30, 1979; that he then "mailed it" tothe Union; that he had read the card before he signed it;that he understood "what it stated"; and that he under-stood that it was in support of the Union. On cross-ex-amination by counsel for Respondent, Reeger was asked:"Isn't it a fact that you signed that card only to get anelection at Lucerne?" Reeger replied: "That was myown impression"--"that was my thoughts."Elsewhere, Reeger testified: "I was told that the onlypurpose of signing the card was to get an election."Reeger claimed that Clawson and Roudebush told himthis. However, when Reeger was asked: "What did theytell you?" he explained: "That they needed a certain per-centage to hold the election." Reeger further explained:She [Clawson] told me the purpose of having thesecards and signing them if so desired was to have acertain percentage of them, they needed a certainpercentage of them in order to have an election.Reeger added that:In Company meetings they [management] hadstated that they could take you to Court and theycould use it [the card] against you in a court of law.Reeger acknowledged that Clawson and Roudebushwere not present when he signed his card-Clawson andRoudebush did not give him his card.Finally, Reeger testified:I was the one along with Irene Shank to start thisUnion. I bowed out because of, putting it bluntly,cowardness, being afraid of losing my job, of talkthat was going around the Company at the time.I find here that Reeger voluntarily signed his card onNovember 30 after receiving it in the mail and reading it;he understood that the card was in support of the Union;and no misrepresentations of an election purpose weremade to him, as claimed by Respondent. Reeger's "im-pression" or "thoughts" that the card was "only to getan election" do not, under the circumstances presenthere, render his card invalid. I note, in this respect, thatReeger was one of the initial supporters of the Union.d. MolestatoreThe fourth card disputed is that of Molestatore. (SeeG.C. Exh. 21(1).) Molestatore testified that he read andsigned his card on January 30, 1980; and that no one toldhim that the only purpose of the card or the sole purposeof the card was to get an election. However, he alsosigned an antiunion petition after being solicited at workby "SCAB" member Davis (G.C. Exh. 29(a)). On cross-examination by counsel for Respondent, Molestatore wasasked if he checked the "yes" box on counsel's question-naire, stating: "if you signed a Union card did the personasking you to sign the Union card tell you the only pur-pose of the card was to get an election." (See Resp. Exh.4.) Molestatore admitted that he had checked the "yes"box, but explained:Well, whenever I read it (Resp. Exh. 4), I read itquick because I was busy, and I misunderstood thequestion, and I marked yes.I wasn't thinking.I find that Molestatore voluntarily executed his cardon January 30 and no misrepresentations were made tohim, as claimed. I find counsel for Respondent's ques-tionnaire, under the circumstances present here, unreli-able.e. ZapotockyThe fifth card disputed by Respondent is that of Zapo-tocky. (See G.C. Exh. 21(o).) Zapotocky testified thatshe was given her card by Union Representative Radulo-vich in the plant parking lot; she read it, signed it on De-cember 3, 1979, and mailed it to the Union; and Radulo-vich, when he gave her the card, "asked me to read the509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation inside his envelope and that was all." Sheunderstood that signing the card was in support of theUnion.Zapotocky also testified that "before I signed the cardsomeone told me that the purpose of the card was to seeif there was a majority of employees interested in havingan election." She could not "recall" who made the above"statements" to her. She was, however, never told thatthe only purpose of the card was to get an election.On this record, I find that Zapotocky voluntarilysigned her card on December 3, 1979, and the Union, orits representatives, did not misrepresent the purpose ofthe card to her. At most, she overheard some misstate-ments or rumors on the contemplated use of cards. Ofcourse, as shown above, Respondent, in its literature tothe employees which was posted and distributed aboutthis time, made clear to the employees the binding obli-gation of signing such cards. (See G.C. Exhs. 8 and 9.)f. StewartThe sixth disputed card is that of Stewart. (See G.C.Exh. 21(p).) Stewart testified that she signed her card onJanuary 14, 1980; that she then mailed it to the Union;and that, before signing this card, she could not recallanyone telling her that the only purpose of this card wasto get an election. Stewart heard, before signing thiscard, that the card was "to have the [Union] act as our...committee"-she was not told that the "card was toget an election." Elsewhere, she testified that she under-stood that the purpose of signing a card was to have anelection. She could not remember who made such astatement. She had been given her card by Union Repre-sentative Radulovich. She could not recall him saying"anything about it" at the time. She admittedly read thecard before signing it and returning it to the Union.On this record, I find that Stewart voluntarily readand signed her card and no misrepresentation was madeto her, as claimed.g. PetersonThe seventh disputed card is that of employee Peter-son. (See G.C. Exh. 21(r).) Peterson testified that shesigned her card on or shortly prior to December 12,1979; that she was given her card by Union Representa-tive Radulovich who "asked me to read the contents ofthe envelope and have a nice day"; that she read thecard before signing it; and that she returned it to theUnion.Peterson further testified that she "wanted to knowwhy" the Union's "name was on the card" and, conse-quently, she "asked" some unidentified person or per-sons, and "then I was told it was to get an election, inorder to organize for a Union." Further, counsel for Re-spondent asked Peterson: "is it your testimony that youreceived the same response every time that it was onlyto get an election at Lucerne." Peterson answered "yes."Again, she could not "remember" who she had asked.Further, she recalled receiving from the Employer acopy of General Counsel's Exhibit 9, dated December 4,1979, where the Employer warned the employees aboutthe consequences of signing such cards.I find here that the Union, or its representatives, didnot misrepresent the purpose of this card to Peterson;that she voluntarily signed the card after reading it; andthat she thereby designated the Union as her representa-tive.h. WikeThe eighth disputed card is that of Wike. (See G.C.Exh. 21(q).) Wike acknowledged that he had signed hiscard and dated it January 18, 1980. Wike claimed:The representative from the Union told me that theonly purpose of signing the card was to get an elec-tion. This was said to me before I signed the card.Wike further testified, in part as follows:Q. Mr. Wike, did you attend any Union meet-ings?A. Yes.Q. How many Union meetings did you attend?A. It was either one or two. I'm not sure.* * **Q. Now, you say one or two meetings?A. Yeah, I'm not sure.Q. Where was the meeting or meetings that youattended?A. They were down in Homer City.Q. Could it have been [at] the Kiwanis Club?A. Yes.Q. Was it [at] the Kiwanis Club?A. Yes, it was.Q. And was there a Union representative there?A. Yes.Q. And who was that Union representative?A. Mr. Radulovich.Q. Mr. George Radulovich?A. Yes, sir, right there, sir.Q. Is it at that meeting, that Mr. Radulovich sup-posedly told you that the purpose of signing thecard was to get an election?A. Yes, it was either him, or one of the otherpeople at the meeting.Q. At that meeting?A. Yes.Q. Did you read the card before you signed it?A. Yes.Q. Did you understand that in signing the card,that was in support of the Union?A. I was told it was strictly to get an election,and nothing else.Q. At that Kiwanis Club meeting?A. Yes.Q. Did anyone tell you not to read that card?A. No.510 ADVANCED MINING GROUPQ. Did anyone tell you to disregard the wordingon that card?A. No.Q. Excuse me?A. No.Q. What did you do with the card, after yousigned it?A. I mailed it in.Q. You mailed it in?A. I'm pretty sure.* * * * *Q. Do you remember receiving such a letter[G.C. Exh. 9, from the Employer]?A. Yes, I'm pretty sure I have.Q. And did you read the letter, at the time?A. Yes.Q. Did you understand that in signing the card,you could be committing yourself to Union mem-bership?A. I thought about it this way, but before all thiscame about, we were told it was strictly for gettingenough cards in there, to get a vote for the Union.Q. Again, you are talking about, when you said,we were told, you are talking about at that KiwanisClub meeting, is that right, you are talking about atthat Kiwanis Club meeting?A. Okay.Q. You previously testified concerning, we weretold that it was only for an election, you are talkingabout that statement being made at the KiwanisClub meeting?A. I cannot give you a definite answer on that, Idon't remember if it was the Kiwanis Club meeting,or some place else.Q. Mr. Radulovich was there at the time?A. He was at the meeting, now, when the state-ment was made, this was a year ago, almost a yearago, January, January, December, I don't rememberexactly what dates, what times these meetings were.Q. You don't recall when the meetings were?A. No.Q. I understand that, but the statement was madeat a meeting?A. I'm pretty sure it was, as far as I can remem-ber, although I could be wrong.Union Representative Radulovich and employee Claw-son credibly testified that there were only two employeeunion meetings at the Kiwanis in Homer City (January27 and March 23). (See G.C. Exhs. 34 and 35.) Wike,however, had already signed his card before any of thesemeetings. And, Radulovich, Shank, Clawson, Roude-bush, and Baker credibly denied that such misrepresenta-tions were made.I find here that Wike read, understood, and voluntarilysigned his card. I do not credit his assertion that Radulo-vich, or perhaps someone else, told him that "the onlypurpose of signing the card was to get an election." I ampersuaded, on this record, that no such misrepresentationwas in fact made. Wike's testimony, in this respect, be-comes confusing, contradictory. and unclear. I also notethat Wike had received from Respondent, General Coun-sel's Exhibit 9, a letter dated December 4, 1979. explain-ing the legal obligations and consequences arising fromsigning such a card.i. WitheyThe ninth disputed card in that of Withey. (See G.C.Exh. 21(u).) Withey, a 20 year old from Korea who hadlived in the United States with her American born hus-band for about 3 years, testified that she signed her cardon January 14, 1980, in the presence of her husband.Withey assertedly did not read the card before signing it,however, as she acknowledged, she "could have read it"before signing it. Withey, although experiencing somedifficulty in the use of English, understood that, by sign-ing the card, this would be "helping the Union." Em-ployee Shank had solicited the signature of Withey. Asubstantial credibility conflict is presented here concern-ing the sequence of events culminating in Withey signingher card.Thus, employee Shank testified, in part as follows:Q. Ms. Shank how many times did you visit KimWithey's home?A. Two times.Q. When was the first time you ever visited herhouse?A. January the 14th, 1980.Q. When was the second time that you visistedher house?A. February the 13th, 1980.Q. Are you sure of those dates?A. Yes sir.Q. Is there anything that happened that makesyou certain of those dates?A. On both occasions I was up at the plant, andthat's all I can recall of the dates.Q. Would you relate what you did on Januarythe 14th?A. Yes sir, I went up to the plant to deliver someinsurance papers and while I was there I wanted totalk to Judy Roudebush and I noticed she wasn'tworking that day, and I think Mary Helen [Claw-son] told me she was off sick or someone told meshe was off sick.So, after I left the plant I stopped at Judy Roude-bush's house and she was home sick, and I placed acall from Judy Roudebush's house to Kim Withey's,asking Kim if she wanted a Union card and she toldme yes.She gave me the address of where she lived. Iask Judy then how to find the place, because Iwasn't familiar with Homer City and Judy told me511 DECISIONS OF NATIONAL ILABOR RELATIONS BOARDwhere this was and then I went to Kim Withey'shouse with the card.Q. At what time of day did you arrive at With-ey's home?A. Sometime in the afternoon.Q. Who was present?A. Kim Withey and her husband and myself.Q. What did you observe at her house?A. When I went into Kim's house, she was work-ing cleaning the stove, she made me a cup of coffee,her Christmas tree was still up at the time, this wasa trailer that she lived in and the living room had asofa, the coffee table in front of the sofa, I sat onthe sofa at this end, had my coffee. we talked onUnion, we talked about job security if we had aUnion, we talked about better fringe benefits if wehad a Union, we talked about better wages if wehad a Union, and I gave the card to Kim then.Q Did you ever tell Kim Withey that the onlypurpose of the card was to get an election?A. No sir.Shank further testified:Well, when [she] was signing the card, her husbandwas there and he helped her to fill out the card, thecoffee table, assuming this is the couch where I'msitting, and here in front was the coffee table, I wassitting on this side of the couch, Kim and her hus-band were on that end of the coffee table, they bothwere kneeling. Kim was on the floor, and she waswriting on the coffee table, this is when she signedthe card, her husband helped her fill it out, he toldher where to put her name, where to put the ad-dress, and where the date went and things like thisand Kim filled it out.Q. Then what happened, what was said?A. And then she gave the card back to me, I put[it] in the envelope, I sealed it right there, and Itold her I would mail it for her and she said okay.In addition, Shank related her second meeting withWithey at her home, as follows:Q. Now, would you relate what happened onFebruary the 13th, that you can recall?A. I'd gone up to the plant to deliver somepapers and again Judy Roudebush wasn't at work, Istopped at her house, I called Kim Withey's fromJudy's house and asked Kim if I could come overand talk to her and she said yes.Q. Then what happened?A. I went to Kim's house and I explained to herwhy I was there.Q. What did you say?A. I told her that I had heard she was mad atme, that Geno Bartoletti was telling some girls inthe plant that I forced Kim to sign a card and Iwanted to know if this was true, she said no, shewasn't mad at me, I did not force her to sign acard.She told me that she told Management that shehad signed the card and that I was the one thatgave the card to her, so we left best of friends tomy judgment.Withey testified that Shank brought a union card toher home and Withey then "threw it away." Witheynext testified that Shank came to her home a secondtime, asked her to sign a card, and she again did not thensign the card. Withey next testified that Shank visitedher home a third time, at which time Withey signed thecard. Withey stated that she did not read the card, al-though "If I want I read." Withey attributed to Shankthe statement: "Only for the election. Withey claimedthat she signed the card so "I don't have to talk aboutthe Union anymore and she's [Shank] not coming to myhouse anymore." Withey recalled that she filled in thedate on the card and that Shank did not "write anythingon this card." Withey further recalled filling in the ad-dress on the card. Withey explained that her husbandwas present when she signed.Elsewhere, Withey testified, "[S]he [Shank] say, thisonly is a start to get a Union and help with the Union."Withey testified, "that's not really important, in trying toget the Union," and so she signed the card. Witheyadded that Shank had repeatedly aksed her at work tosign a card.Withey was shown a copy of hte "yes-no" question-naire of counsel for Respondent which stated: "If yousigned a Union card did the person asking you to signtell you that the only purpose of the card was to get anelection." Withey admittedly "signed that ... last week,last Saturday." She assertedly "read that before" signing,in the plant conference room. (See Resp. Exh. 8.) Fur-ther, Withey was asked to tell us everything that wassaid to her when requested to sign her card. Withey re-plied: "This was to help Union, in getting this cardsigned mean only to get the Union." Later, she added:"it was only for an election."I credit the testimony of Shank as quoted above. I donot believe, on this record, that Shank engaged in theconduct attributed to her by Withey or used the words"only for an election" in an attempt to get Withey's sig-nature. I am persuaded here that Withey, when shesigned, understood that, by signing, she would be, ineffect, helping the Union-"trying to get the Union" or"help with the Union." Withey claimed that she could"read" the card, but did not want to read it. I find herethat Withey is the victim of Respondent's extensive an-tiunion campaign, acts of coercion, and discrimination.Further, the true source or origin of the words "only foran election" is not Shank or the union representatives,rather the true source or origin is the "yes-no" question-naire of counsel for Respondent, which asks: "if yousigned a Union card, did the person asking you to signtell you that the only purpose of the card was to get anelection." (Resp. Exh. 8.) Withey got this message and sotestified here. In short, I find that Withey voluntarilysigned a valid union authorization card and, followingRespondent's unlawful antiunion conduct, is now at-tempting to disavow her union support. I would there-fore count this card.512 ADVANCED MINING GROUPj. The authentication of cards signed by Milam andSlaterUnit employees Milam and Slater did not appear at thehearing. Authorization cards purportedly signed by them(G.C. Exhs. 21(e) and (d)) were offered into evidence bythe General Counsel.44Tax withholding exemption cer-tificates (W-4 forms) for the two employees had beenproduced by Respondent in response to a subpena. TheseW-4 forms, from Respondent's files, show what purportsto be the signatures of Milam and Slater. (See G.C.Exhs. 31 and 32.) A comparison of the signatures ofMilam and Slater on Respondent's W-4 forms with theunion cards persuades me that the signatures on the W-4forms are identical with the signatures on the cards.Thus, as for Una L. Milam, I note the similarities in theletter "U," "L," and "M." As for Jean L. Slater, I notethe similarities in the letters "J," "L" and especially the"S." (Cf. G.C. Exhs. 31 and 32 and 21(d) and (e).)In addition, both cards show that they were receivedby the Board's Regional Office by February 11, 1980.4sI would therefore count these cards as valid authoriza-tions which were duly authenticated. See, generally, G.P. Putnam Sons. Inc., et al., 226 NLRB 1256, 1268(1976).46In sum, I find and conclude here that by February 12,1980, 21 of the 37 unit employees had signed valid cardsand by March 4, 1980, 22 of the 37 unit employees hadsigned cards.473. The propriety of a bargaining orderThe Union initiated its organizational campaign duringmid-November 1979. It filed its representation petitionwith the Board's Regional Director on February 11,1980, and requested recognition from Respondent. As ofFebruary 12, 1980, when Respondent received theUnion's request for recognition, the Union had obtainedthe support and membership cards from a clear majorityof the unit employees. Respondent, by engaging in per-vasive and extensive unfair labor practices, destroyedthat majority and has made it impossible to conduct afair rerun election. Thus, as detailed above, upper man-agement made clear to the unit employees that it "waspissed" because "there were efforts to bring a Union into4 Counsel for the General Counsel asserted at the hearing that "sub-pena requests were sent to the last known address of Jean Slater, she hadnot appeared pursuant to the subpena request. Una Milam. her lastknown address was a local area address and we were infolrmed that shemoved somewhere in Texas, but we were unaware of where."4s Also see Union Representative Radulovich's credible testimony con-cerning the Union's receipt date on the cards4f I note that Plant Manager Cassidy and antiunion employees McKee-han (Siteler) and Rainey testified that they heard employee Shank state ata meeting on March 6 that, in effect, the only purpose of the cards wasfor an election. Shank credibly denied making such a statement McKee-han claimed that she "wrote it in Iher] diary " and therefore is certain ofthe date. McKeehan's dairy only indicates "Irene hitching" Raineyclaimed, at first, that Shank said "just for an election." Later, she ac-knowledged, "Well, I don't know sir, If she said just. hut for an election,you could cross the just." I do not credit this testimony of Cassidy. Sti-teler, and Rainey I note that, by March 6, the representation hearing %wasover and cards were not being solicited14 As noted, counsel for Respondent does not specifically controvertthe remaining cards and, on this record. I find that they were validly ex-ecuted prior to the demand datesthe plant" and "would do everything in [its] power tostop it." The employees' initial union meeting was spiedupon. Respondent also created the impression that em-ployee Union activities were under surveillance. Em-ployees were repeatedly coercively interrogated abouttheir union activities by Respondent. Employees were re-peatedly threatened with plant closure, loss of benefits,strikes, violence, layoffs, and other reprisals if they choseunion representation. Upper management, at the sametime, attempted "to buy" employee votes by promisingand granting employees wage increases and other bene-fits. Respondent discriminatorily denied employee Shank,the key union protagonist, reinstatement to her formerjob and, later, discriminatorily laid off Shank, all prior tothe scheduled April 18 election, in an attempt to makeclear to the unit employees what would happen to themif they voted for union representation. Respondent simi-larly discriminated against employee Roudebush, aknown union supporter and, in like vein, discriminatorilydenied recall opportunities for "temporaries," in an at-tempt to block employee union support.The nature and extent of this accumulation of coerciveand discriminatory conduct, and the lingering effect ofsuch massive unlawful action, dictate the issuance of abargaining order here as the only reasonable remedy.CONCLUSIONS OF LAW1. Charging Party Union is a labor organization as al-leged.2. Respondent Company is an employer engaged incommerce as alleged.3. Respondent Company violated Section 8(a)(l) and(3) of the Act by engaging in surveillance of employeeunion activities; by creating the impression of engagingin such surveillance; by coercively interrogating employ-ees about their union activities; by threatening employeeswith plant closure, loss of benefits, strikes, violence, lay-offs, and other reprisals if they chose the Union as theirbargaining agent; by promising and granting employeeswage increases and other benefits in order to discouragetheir support of the Union; by discriminatorily refusingto reinstate employee Shank to her position when she re-turned from sick leave, by subsequently laying off Shankand by failing to recall Shank until after the representa-tion election, because of Shank's union activities; by dis-criminatorily terminating future recall opportunities fortemporary employees Marsh, Randolph, and Black, be-cause of employee union activities; and by discriminatori-ly promoting and granting wage increases to employeesReinhard, Smith, and Wannett because they opposed theUnion; and refusing to promote and grant a wage in-crease to employee Roudebush because she supportedthe Union.4. Respondent Company violated Section 8(a)(5) and(1) of the Act by failing and refusing since on or aboutFebruary 12, 1980, to recognize and bargain with Charg-ing Party Union as the duly designated representative ofa majority of its employees in an appropriate bargainingunit, as described below. An appropriate unit for collec-tive bargaining purposes is, as follows:513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time production andmaintenance employees employed by the Employerat its Lucerne Mines, Pennsylvania, facility, exclud-ing all office clerical employees, technical employ-ees, guards, professional employees, and supervisorsas defined in the Act.5. Respondent Company has not committed the otherunfair labor practices as alleged in the complaints in thisproceeding.6. Respondent Company's unfair labor practice con-duct, during the pertinent period, interfered with theholding of a fair and free election on April 18, 1980.Charging Party Union's objections are sustained. I there-fore recommend that the election be set aside, the peti-tion in Case 6-RC-8700 be dismissed, and all proceed-ings in connection therewith be set aside and vacated.7. The unfair labor practices found above affect com-merce as alleged.48THI Ri.MEDYTo remedy the unfair labor practices found above, Re-spondent Company is directed to cease and desist fromengaging in the conduct found unlawful, and like and re-lated conduct, and to post the attached notice. It hasbeen found that Respondent discriminatorily refused, ini-tially, to reinstate employee Shank to her "tapper" posi-tion. It will therefore be directed that Respondent offeremployee Shank immediate and full reinstatement to theposition which she was discriminatorily denied or, if thatposition no longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earn-ings sustained as a result of Respondent's unlawful con-duct, by paying her a sum of money equal to that whichshe normally would have earned from the date of thediscrimination to the date of Respondent's offer of rein-statement, less net earnings during such period, withbackpay computed as provided in F W. Woolworth Com-pany, 90 NLRB 289 (1950), and with interest computedas provided in Florida Steel Corporation, 231 NLRB 651(1977).49In addition, Respondent Company, having been foundto have discriminated against employee Roudebush, willbe directed to offer her the temporary supervisor posi-tion which she was discriminatorily denied, when such aposition for which she is qualified becomes available,with backpay and interest for any loss of earnings sus-tained by her as a result of this discrimination, as pro-vided above. Further, Respondent Company, havingbeen found to have discriminated against temporariesMarsh, Randolph, and Black, will be directed to offerthem temporary employment, when such positions forwhich they are qualified become available, and makethem whole for any loss of earnings suffered as a resultof the discrimination against them, as provided above.6"°4" Errors in the iranscript have been noted and corrected.Counsel for Respondent also renews his motion for summary judg-ment. The motion is denied for the reasons and findings detailed above49 See, generally. Isis Plumbing & HIeating Co.. 138 NIRHB 716 (1962)so Respondent will preserve and make available to the Board, upon re-quest, all payroll records, social security payment records. timecards, per-Finally, as discussed above, a bargaining order will berecommended here to remedy the 8(a)(5) violation.ORDERsRespondent Advanced Mining Group, Div. of Repub-lic Corp., Lucerne Facility, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Engaging in surveillance of employee union activi-ties or creating the impression that it is engaging in suchsurveillance.(b) Coercively interrogating employees about theirunion activities.(c) Threatening employees with plant closure, loss ofbenefits, strikers, violence, layoffs, and other reprisals, ifthey chose the Union, United Steelworkers of America,AFL-CIO-CLC, or any other labor oragnization, astheir bargaining agent.(d) Promising and granting employees wage increasesand other benefits in order to discourage their support ofthe Union.(e) Discouraging membership in the above Union bydiscriminatorily refusing to reinstate employees to theirformer positions when they return from sick leave, bydiscriminatorily laying off employees, by discriminatorilyrefusing to recall employees, by discriminatorily termi-nating future recall opportunities for temporary employ-ees, by discriminatorily promoting and granting wage in-creases to employees opposing union representation andby discriminatorily refusing to promote and grant suchwage increases to employees supporting the Union, or byotherwise dsicriminating against its employees in regardto their hire and tenure of employment or in regard toany conditions of employment because of their Union ac-tivities.(f) Refusing to bargain collectively with the Union,United Steelworkers of America, AFL-CIO-CLC, asthe exclusive bargaining agent of the employees in thefollowing unit:All full-time and regular part-time production andmaintenance employees employed by the Employerat its Lucerne Mines, Pennsylvania, facility, exclud-ing all office clerical employees, technical employ-ees, guards, professional employees, and supervisorsas defined in the Act.(g) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:sonnel records and reports., and all other records necessary and useful todetermine compliance with and the amount of backpay due under theterms of this DecisionIn In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.514 ADVANCED MINING GROUP(a) Upon request, bargain collectively with said Unionas the exclusive bargaining representative in the aboveunit and, if an understanding is reached, embody suchunderstanding in as signed agreement.(b) Offer employee Shank immediate and full reinstate-ment to the position of "tapper" which she was discri-minatorily denied or, if that position no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for any loss of pay substained as a result of its dis-criminatory treatment of her, in the manner set forth inthis Decision.(c) Offer employee Roudebush the position of tempo-rary supervisor, when such a position for which she isqualified becomes available, and make her whole for anyloss of pay sustained as a result of its discriminatorytreatment of her, in the manner set forth in this Decision.(d) Offer temporary employees Marsh, Randolph, andBlack temporary employment, when such positions forwhich they are qualified become available, and makethem whole for any loss of pay sustained as a result ofthe discrimination against them, in the manner set forthin this Decision.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at its facilities in Lucerne Mines, Pennsylvania,copies of the attached notice marked "Appendix."52Copies of said notice, on forms provided by the RegionalDirector for Region 6, shall, after being duly signed byRespondent, be posted by immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held onApril 18, 1980, in Case 6-RC-8700, be set aside, the peti-tion therein be dismissed, and the proceedings vacated.IT IS FURTHER ORDERED that the complaints herein, in-sofar as they allege violations not specifically found inthis Decision, be dismissed.': In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b)Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of Ihe National l.abor Relatlions Board "515